


Exhibit 10.1

ROCKWELL COLLINS, INC.

 

$900,000,000

 

BRIDGE CREDIT AGREEMENT

 

dated as of September 24, 2013,

 

CITIBANK, N.A.,
Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,
Syndication Agent

 

BANK OF AMERICA, N.A.
WELLS FARGO BANK, N.A.,
Co-Documentation Agents

 

The Lenders Listed Herein

 

CITIGROUP GLOBAL MARKETS INC.,
Sole Lead Arranger and Sole Bookrunner

--------------------------------------------------------------------------------




TABLE OF CONTENTS

      Page ARTICLE 1 Definitions   Section 1.01.         Definitions 1 Section
1.02. Accounting Terms and Determinations 13 Section 1.03. Types of Borrowings
13 Section 1.04. Terms Generally 13   ARTICLE 2 The Credits   Section 2.01.
Commitments 14 Section 2.02. Notice of Borrowing 14 Section 2.03. [Reserved] 14
Section 2.04.   Notice to Lenders; Funding of Loans 14 Section 2.05. Evidence of
Debt 15 Section 2.06. Maturity of Loans 15 Section 2.07. Interest Rates 15
Section 2.08. Method of Electing Interest Rates 16 Section 2.09. Fees 16 Section
2.10. Optional Termination or Reduction of Commitments 17 Section 2.11.
Mandatory Termination or Reduction of Commitments   17 Section 2.12. Prepayments
17 Section 2.13. General Provisions as to Payments 18 Section 2.14. Funding
Losses 19 Section 2.15. Computation of Interest and Fees 19 Section 2.16.
Regulation D Compensation 19   ARTICLE 3 Conditions   Section 3.01. Conditions
Precedent to Effective Date 19 Section 3.02. Conditions Precedent to Closing
Date 20   ARTICLE 4 Representations and Warranties   Section 4.01. Corporate
Existence and Power 21 Section 4.02. Corporate and Governmental Authorization;
No Contravention 21 Section 4.03. Binding Effect 21 Section 4.04. Financial
Information 21 Section 4.05. Litigation 22


i

--------------------------------------------------------------------------------




Section 4.06.         Environmental Matters       22 Section 4.07. Investment
Company Act 22 Section 4.08. Compliance with Certain Laws 22   ARTICLE 5
Covenants   Section 5.01. Information 23 Section 5.02 Maintenance of Existence
23 Section 5.03 Compliance with Laws 23 Section 5.04 Use of Proceeds   24
Section 5.05. Debt to Capitalization 24 Section 5.06.   Mergers, Consolidations
and Sales of Assets 24 Section 5.07. Limitations on Liens 25 Section 5.08.
Limitations on Sale and Lease-Back 27 Section 5.09. Limitations on Change in
Subsidiary Status 27   ARTICLE 6 Defaults   Section 6.01. Events of Default 28
Section 6.02. Notice of Default 29   ARTICLE 7 The Agent   Section 7.01.
Appointment and Authorization 29 Section 7.02. Agent and Affiliates 29
Section 7.03. Action by Agent 30 Section 7.04. Consultation with Experts 30
Section 7.05. Liability of Agent 30 Section 7.06. Indemnification 30 Section
7.07. Non-Reliance on Agent and Other Lenders 31 Section 7.08. Delegation of
Duties 31 Section 7.09. Successor Agent 31 Section 7.10. Agent’s Fee 31   
ARTICLE 8 Change in Circumstances   Section 8.01. Basis for Determining Interest
Rate Inadequate or Unfair 32 Section 8.02. Illegality 32 Section 8.03. Increased
Cost and Reduced Return 32 Section 8.04. Taxes 33 Section 8.05. Base Rate Loans
Substituted for Affected Euro-Dollar Loans 36 Section 8.06. Mitigation
Obligations; Replacement of Lenders 36


ii

--------------------------------------------------------------------------------




ARTICLE 9
Miscellaneous

Section 9.01.       Notices       37 Section 9.02. No Waivers 38 Section 9.03.
Expenses; Indemnification 39 Section 9.04. Sharing of Set-offs   39 Section
9.05. Amendments and Waivers 39 Section 9.06. Successors and Assigns   40
Section 9.07. Designated Lenders 41 Section 9.08. Collateral 42 Section 9.09.  
Governing Law; Submission to Jurisdiction 42 Section 9.10. Counterparts;
Integration 43 Section 9.11. Waiver of Jury Trial 43 Section 9.12.
Confidentiality 43 Section 9.13. USA Patriot Act 44 Section 9.14. No Fiduciary
Relationship 44   Schedule 1.01 Commitment Schedule Schedule 2.01 Pricing
Schedule   Exhibit A Form of Note Exhibit B Form of Assignment and Assumption
Agreement Exhibit C Form of Designation Agreement


iii

--------------------------------------------------------------------------------




BRIDGE CREDIT AGREEMENT

     BRIDGE CREDIT AGREEMENT dated as of September 24, 2013 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”) among ROCKWELL COLLINS, INC., the LENDERS listed on the
signature pages hereof and CITIBANK, N.A., as Agent.

     The parties hereto agree as follows:

ARTICLE 1
Definitions

     Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

     “364-Day Facility” means the revolving credit facility under the 364-day
Credit Agreement dated as of the date of this Agreement, among the Company, the
lenders party thereto and JPMorgan Chase Bank, N.A. as administrative agent.

     “Acquired Entity” means Radio Holdings, Inc., a Delaware corporation.

     “Acquired Entity Material Adverse Effect” means a material adverse effect
on (x) the business, assets, results of operations or financial condition of the
Acquired Entity and its Subsidiaries, taken as a whole; provided, however, that
in no event would any of the following (or the effect of any of the following),
alone or in combination, be deemed to constitute, or be taken into account in
determining whether there has been or will be, an Acquired Entity Material
Adverse Effect on or in respect of the Acquired Entity under clause (x) of this
definition: (a) any change in law, regulatory policies, accounting standards or
principles (including GAAP) or any guidance relating thereto or interpretation
thereof, (b) any change in interest rates or economic, political, business or
financial market conditions generally (including any changes in credit,
financial, commodities, securities or banking markets), (c) any change generally
affecting any of the industries in which the Acquired Entity or its Subsidiaries
operates or the economy as a whole, (d) the announcement or the execution of the
Acquisition Agreement, the pendency or consummation of the Acquisition or the
performance of the Acquisition Agreement, including (to the extent related
thereto) losses or threatened losses of employees, customers, vendors,
distributors or others having relationships with the Acquired Entity or its
Subsidiaries, (e) the compliance with the terms of the Acquisition Agreement
(excluding the first sentence of Section 6.1 thereto) or any action taken or not
taken at the express written request of the Company or the Merger Sub, (f) any
natural disaster, (g) any acts of terrorism, sabotage, war, the outbreak or
escalation of hostilities, weather conditions or change in geopolitical
conditions or other similar force majeure events and (h) any failure of the
Acquired Entity or its Subsidiaries to meet any projections or forecasts;
provided that this clause (h) shall not prevent a determination that any change
or effect underlying such failure to meet projections or forecasts has resulted
in an Acquired Entity Material Adverse Effect (to the extent such change or
effect is not otherwise excluded from this definition of Acquired Entity
Material Adverse Effect); except, in the case of clauses (a), (b), (c), (f) and
(g) above, to the extent that any such change, event or effect has a
disproportionate and adverse effect on the business of the Acquired Entity and
its Subsidiaries relative to other businesses in the industries in which the
Acquired Entity and its Subsidiaries operate; provided that in determining
whether an Acquired Entity Material Adverse Effect has occurred or would
reasonably be likely to occur, there shall be taken into account any right to
insurance or indemnification available to the Acquired Entity or any of its
Subsidiaries (provided that (1) to be taken into account, there shall be
reasonable assurance that such insurance or indemnification shall be paid to the
Acquired Entity or any of its Subsidiaries and (2) there shall also be taken
into account any costs and expenses to be incurred in connection with the
recovery or enforcement of such indemnification and/or insurance proceeds) or
(y) the ability of the Acquired Entity to enter into the Acquisition Agreement,
to perform its obligations under, or to consummate the transactions contemplated
by, the Acquisition Agreement.

--------------------------------------------------------------------------------




     “Acquisition” means the acquisition by the Company of the Acquired Entity,
made pursuant to the Acquisition Agreement.

     “Acquisition Agreement” means the Agreement and Plan of Merger dated as of
the Acquisition Agreement Date, by and among the Company, Merger Sub, the
Acquired Entity and TC Group IV Managing GP, L.L.C, a Delaware limited liability
company.

     “Acquisition Agreement Date” means August 10, 2013.

     “Activities” has the meaning set forth in Section 7.03.

     “Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Company) duly completed by such Lender.

     “Agent” means Citibank, N.A., in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity.

     “Agent and Lender Parties” has the meaning set forth in Section 9.14.

     “Agent Resignation Event” means (a) the occurrence and continuance of an
Event of Default or (b) the Company ceasing to maintain an investment grade
rating from each of Standard & Poor’s Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc. and Moody’s Investors Service, Inc. (or, in
either case, any successor thereto).

     “Agent’s Group” has the meaning set forth in Section 7.02(b).

     “Agreement” has the meaning set forth in the preamble.

     “Applicable Lending Office” means, with respect to any Lender, (a) in the
case of its Base Rate Loans, its Domestic Lending Office and (b) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office.

     “Approved Electronic Communications” has the meaning set forth in Section
9.01(b).

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

     “Arranger” means Citigroup Global Markets Inc., in its capacity as sole
lead arranger and sole bookrunner.

     “Asset Sale” means any sale, transfer or other disposition of assets out of
the ordinary course of business (including pursuant to a sale and leaseback
transaction or by way of any merger or consolidation) of any asset of the
Company or any of its Subsidiaries, including (a) any issuance or sale of Equity
Interests in any Subsidiary to a Person other than the Company or any of its
Subsidiaries and (b) any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
assets of the Company or any of its Subsidiaries, other than Excluded Asset
Sales.

2

--------------------------------------------------------------------------------




     “Assignee” has the meaning set forth in Section 9.06(c).

     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided further that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

     “Base Rate” means, for any day, a rate per annum equal to the highest of
(a) the Prime Rate for such day, (b) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day and (c) the sum of 1% plus the rate of deposits in Dollars
with a one-month maturity appearing on the Screen at approximately 11:00 a.m.,
(London time), on such day (or if such day is not a Euro-Dollar Business Day, on
the immediately preceding Euro-Dollar Business Day).

     “Base Rate Loan” means a Loan that bears interest at the Base Rate pursuant
to the Notice of Borrowing or the applicable Notice of Interest Rate Election or
Article 8.

     “Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

     “Borrowing” has the meaning set forth in Section 1.03.

     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority, in each
case after the date of this Agreement or (c) compliance by any Lender with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Lender for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be after the date of this Agreement, regardless of the date enacted, adopted or
issued.

     “Closing Date” means the date on which the conditions precedent specified
in Section 3.02 are satisfied or waived in accordance with Section 9.05;
provided that the Closing Date shall occur on or prior to the Commitment
Termination Date.

     “Commission” means the Securities and Exchange Commission, or any successor
to its duties under the Securities Exchange Act of 1934.

3

--------------------------------------------------------------------------------




     “Commitment” means (a) with respect to each Lender, the amount set forth
opposite the name of such Lender on the Commitment Schedule or (b) with respect
to any Assignee, the amount of the transferor Lender’s Commitment assigned to
such Assignee pursuant to Section 9.06(c), in each case as such amount may be
reduced from time to time pursuant to Section 2.10 or Section 2.11 or changed as
a result of an assignment pursuant to Section 9.06(c).

     “Commitment Letter” means the commitment letter, dated August 10, 2013,
between the Company and the Arranger.

     “Commitment Schedule” means the Commitment Schedule attached hereto as
Schedule 1.01.

     “Commitment Termination Date” means the earlier to occur (a) the
Termination Date (as defined in the Acquisition Agreement as so in effect as of
the date of this Agreement); provided that if the Termination Date shall have
been extended to a later date as provided in Section 10.01(b)(ii) of the
Acquisition Agreement (as so in effect as of the date of this Agreement), such
later date (but in any event not later than May 10, 2014) and (b) the date on
which (i) the Acquisition Agreement is terminated or expires or (ii) a public
announcement is made by the Company on its intention not to proceed with the
Acquisition.

     “Communications” means each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating this
Agreement, the other Loan Documents, the Company or its affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.

     “Company” means Rockwell Collins, Inc., a Delaware corporation and its
successors.

     “Confidential Information Memorandum” means the confidential information
memorandum of the Company dated August 26, 2013.

     “Consolidated Debt” means, at any date, the Debt of the Company and its
Restricted Subsidiaries, as consolidated and determined as of such date in
accordance with GAAP.

     “Consolidated Funded Debt” means, at any date, the Funded Debt of the
Company and its Restricted Subsidiaries, as consolidated and determined as of
such date in accordance with GAAP.

     “Consolidated Subsidiary” means, as to any Person, at any date any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.

     “Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (e) all non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument, (f) all Debt secured by a Lien on any asset of
such Person, whether or not such Debt is otherwise an obligation of such Person
and (g) all Guarantees by such Person of Debt of another Person (each such
Guarantee to constitute Debt in an amount equal to the amount of such other
Person’s Debt Guaranteed thereby).

4

--------------------------------------------------------------------------------




     “Debt Incurrence” means (a) any Senior Notes Issuance and (b) any other
issuance or incurrence of Debt referred to in clauses (a) or (b) of the
definition thereof by the Company or any of its Subsidiaries, other than the
Excluded Debt.

     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

     “Designated Lender” means, with respect to any Designating Lender, an
Eligible Designee designated by it pursuant to Section 9.07(a) as a Designated
Lender for purposes of this Agreement.

     “Designating Lender” means, with respect to each Designated Lender, the
Lender that designated such Designated Lender pursuant to Section 9.07(a).

     “Designated Lender Register” has the meaning set forth in Section 9.07(c).

     “Designation Agreement” has the meaning set forth in Section 9.07(a).

     “Domestic Business Day” means any day except a Saturday, Sunday or other
day on which commercial banks in New York City are authorized by law to close.

     “Domestic Lending Office” means, as to each Lender, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Agent.

     “Effective Date” means the date this Agreement becomes effective in
accordance with Section 3.01.

     “Eligible Designee” means a special purpose corporation that (a) is
organized under the laws of the United States or any state thereof, (b) is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and (c) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s.

     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment or the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including (without limitation) ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

     “Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

     “Equity Issuance” means any issuance of Equity Interests by the Company,
whether pursuant to a public offering or in a Rule 144A or other private
placement, other than issuances pursuant to employee and/or director stock plans
or employee and/or director compensation plans.

5

--------------------------------------------------------------------------------




     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.

     “Euro-Dollar Business Day” means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
dollar deposits) in London.

     “Euro-Dollar Lending Office” means, as to each Lender, its office, branch
or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Lender as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Company and the Agent.

     “Euro-Dollar Loan” means a Loan that bears interest at a Euro-Dollar Rate
pursuant to the Notice of Borrowing or the applicable Notice of Interest Rate
Election.

     “Euro-Dollar Margin” means a rate per annum determined in accordance with
the Pricing Schedule.

     “Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.07(b) on the basis of the London Interbank Offered Rate.

     “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor), for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding $5,000,000,000 in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to
United States residents).

     “Events of Default” has the meaning set forth in Section 6.01.

     “Excluded Asset Sales” means (a) sales, transfers and other dispositions of
assets occurring from and after the Closing Date and generating aggregate Net
Proceeds of less than $250,000,000, (b) sales, transfers and other dispositions
of obsolete or worn out property, whether now owned or hereafter acquired, (c)
sales, transfers and other dispositions of assets by the Company or any
Subsidiary to any other Subsidiary or (d) sales, transfers and other
dispositions of equipment to the extent that (i) such equipment is exchanged for
credit against the purchase price of similar replacement equipment or (ii) the
proceeds of such sale, transfer or other disposition are reasonably promptly
applied to the purchase price of such replacement equipment.

     “Excluded Debt” means (a) any intercompany Debt among the Company and/or
its Subsidiaries, (b) any Debt issued or incurred in the ordinary course of
business under working capital or overdraft facilities by the Subsidiaries of
the Company, (c) any Debt resulting from the modification, refinancing,
refunding, renewal, replacement or extension of any Debt outstanding on the
Closing Date; provided that the principal amount thereof does not exceed the
principal amount of the Debt so modified, refinanced, refunded, renewed,
replaced or extended, except by an amount equal to any premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal, replacement or
extension, (d) Debt under the Five-Year Facility in an aggregate principal
amount not to exceed $1,000,000,000, (e) Debt under the 364-Day Facility in an
aggregate principal amount not to exceed $200,000,000, (f) any Debt consisting
of commercial paper, (g) the Loans made hereunder or (h) other Debt not included
in clauses (a) through (g) above in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding.

6

--------------------------------------------------------------------------------




     “Excluded Taxes” means (a) in the case of each Lender and the Agent, Taxes
imposed on or measured by its income, and franchise or similar Taxes imposed on
it, by the jurisdiction under the laws of which such Lender or the Agent (as the
case may be) is organized or in which its principal executive office is located
or any political subdivision thereof or by any State, possession or territory of
the United States in which such Lender or the Agent (as the case may be) is
doing business, (b) in the case of each Lender, Taxes imposed on or measured by
its income and franchise or similar Taxes imposed on it, by the jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision thereof,
(c) branch profits Tax imposed by the United States, (d) United States
withholding Taxes to the extent imposed as a result of a Lender voluntarily
designating a successor Applicable Lending Office, which has the effect of
causing such Lender to become subject to United States withholding Tax payments
in excess of those in effect immediately prior to such designation, (e) Taxes
resulting from FATCA and (f) in the case of each Lender and the Agent, Taxes
imposed by any jurisdiction or any political subdivision thereof as a result of
a connection between the Lender or the Agent and such jurisdiction or political
subdivision (other than a connection resulting solely from executing, delivering
or performing its obligations or receiving a payment under, or enforcing, this
Agreement).

     “FATCA” means (a) Sections 1471 through 1474 of the Internal Revenue Code,
as of the date of this Agreement (or any amended or successor version of the
Internal Revenue Code), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to the
foregoing and (b) any similar law adopted by any non-U.S. Governmental Authority
pursuant to an intergovernmental agreement between such non-U.S. jurisdiction
and the United States.

     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Domestic Business Day
next succeeding such day; provided that (a) if such day is not a Domestic
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Domestic Business Day as so published on the
next succeeding Domestic Business Day and (b) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Citibank, N.A. on such day on such
transactions as determined by the Agent.

     “Fee Letter” means the fee letter dated August 10, 2013, between the
Company and the Arranger.

     “Five-Year Facility” means the revolving credit facility under the
Five-Year Credit Agreement, dated as of the date of this Agreement, among the
Company, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

     “Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “Funded Debt” of any Person means, at any date of computation, all
indebtedness for borrowed money of such Person which by its terms matures more
than 12 months after such date or which is extendible or renewable at the option
of such Person to a time more than 12 months after such date; provided, however,
that (a) Funded Debt shall include all obligations in respect of lease rentals
which under GAAP appear on a balance sheet of such Person as a liability item
other than a current liability, (b) in the case of the Company, Funded Debt
shall not include Subordinated Debt and (c) outstanding preferred stock of a
Restricted Subsidiary that is not owned by the Company or a Wholly-Owned
Restricted Subsidiary shall be deemed to constitute a principal amount of Funded
Debt equal to the par value or involuntary liquidation value, whichever amount
is higher, of such preferred stock.

7

--------------------------------------------------------------------------------




     “GAAP” means generally accepted accounting principles as in effect from
time to time, applied on a basis consistent (except for changes concurred in by
the Company’s independent public accountants) with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries delivered to the Lenders; provided that Total Capitalization shall
be determined without giving effect to implementation of Financial Accounting
Standards Board Statement No. 158 (or its equivalent in the Accounting Standards
Codification or any subsequent codification thereof).

     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

     “Group of Loans” means, at any time, a group of Loans consisting of (a) all
Loans which are Base Rate Loans at such time or (b) all Euro-Dollar Loans having
the same Interest Period at such time; provided that, if a Loan of any
particular Lender is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.

     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt of any other Person;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.

     “Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives and by-products and
other hydrocarbons, or any substance having any constituent elements displaying
any of the foregoing characteristics.

     “Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document.

     “Indemnitee” has the meaning set forth in Section 9.03(b).

     “Information” has the meaning set forth in Section 9.12.

     “Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the Notice of Borrowing or on
the date specified in an applicable Notice of Interest Rate Election and ending
one, three or six months thereafter, as the Company may elect in such notice;
provided that:

     (a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and

     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month; provided further that no
Interest Period applicable to any Loan may end after the Maturity Date.

8

--------------------------------------------------------------------------------




     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute.

     “Lender” means each bank or other institution listed on the signature pages
hereof or each Assignee which becomes a Lender pursuant to Section 9.06(c) and
their respective successors.

     “Lender Appointment Period” has the meaning set forth in Section 7.09.

     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has substantially the same practical effect as a
security interest, in respect of such asset. For purposes hereof, the Company or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

     “Loan” means a loan made by a Lender and “Loans” means Loans made by the
Lenders, in each case pursuant to Section 2.01; provided that, if any such loan
or loans (or portions thereof) are combined or subdivided pursuant to a Notice
of Interest Rate Election, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.

     “Loan Documents” means this Agreement and any Notes issued to any Lender
hereunder.

     “London Interbank Offered Rate” means, with respect to any Interest Period,
the rate per annum appearing on the Screen at approximately 11:00 a.m. (London
time) two Euro-Dollar Business Days before the first day of such Interest Period
as the rate per annum for deposits in dollars with a maturity comparable to such
Interest Period. If no rate appears on the Screen for the necessary period, then
it shall be deemed that reasonable means do not exist for ascertaining the
“London Interbank Offered Rate”.

     “Mandatory Commitment Reduction Event” means (a) any Equity Issuance or (b)
any Debt Incurrence.

     “Mandatory Prepayment Event” means (a) any Equity Issuance, (b) any Debt
Incurrence or (c) any Asset Sale.

     “Material Debt” means a Single Issue (other than the Notes) of the Company
and/or one or more of its Subsidiaries in a principal amount exceeding
$50,000,000.

     “Maturity Date” means the day that is 364 days after the Closing Date.

     “Merger Consideration” has the meaning set forth in the Acquisition
Agreement in effect on the Acquisition Agreement Date.

     “Merger Sub” means Avatar Merger Sub, Inc., a Delaware corporation and a
wholly owned subsidiary of the Company.

     “Net Proceeds” means, (a) with respect to any Asset Sale, (i) the cash
(which term, for purposes of this definition, shall include cash equivalents)
proceeds (including, in the case of any casualty, condemnation or similar
proceeding, insurance, condemnation or similar proceeds) received in respect of
such Asset Sale, including any cash received in respect of any noncash proceeds,
but only as and when received, net of (ii) the sum, without duplication, of (A)
all fees and out-of-pocket expenses paid by the Company and its Subsidiaries to
third parties, (B) the amount of all payments required to be made by the Company
and its Subsidiaries to repay Debt secured by such asset and other customary
fees and expenses paid in connection therewith, (C) the amount of all taxes paid
(or reasonably estimated to be payable) by the Company and its Subsidiaries and
(D) the amount of any reserves established by the Company and its Subsidiaries
in accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities reasonably estimated to be payable, in the case
of each of clauses (A) – (D) that are directly attributable to the occurrence of
such Asset Sale (as determined reasonably and in good faith by the Company) and
(b) with respect to any Debt Incurrence or Equity Issuance, the cash proceeds
received from such incurrence or issuance, net of underwriting discounts and
commissions and other customary fees and out-of-pocket expenses paid by the
Company and its Subsidiaries in connection therewith. For purposes of this
definition, in the event any reserve described in clause (a)(ii)(D) above shall
be reduced, the amount of such reduction shall, except to the extent such
reduction is made as a result of a payment having been made in respect of the
liabilities with respect to which such reserve has been established, be deemed
to be receipt, on the date of such reduction, of cash proceeds in respect of
such event.

9

--------------------------------------------------------------------------------




     “Notes” means promissory notes of the Company, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Company to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

     “Notice of Borrowing” has the meaning set forth in Section 2.02.

     “Notice of Interest Rate Election” has the meaning set forth in Section
2.09.

     “OFAC” has the meaning set forth in Section 4.08.

     “Other Taxes” has the meaning set forth in Section 8.04(b).

     “Parent” means, with respect to any Lender , any Person controlling such
Lender.

     “Participant” has the meaning set forth in Section 9.06(b).

     “Participant Register” has the meaning set forth in Section 9.06(b).

     “Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001.

     “Person” means an individual, a vessel, a corporation, a partnership, an
association, a trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

     “Platform” has the meaning set forth in Section 9.01(b).

     “Pricing Schedule” means the Pricing Schedule attached hereto as Schedule
2.01.

     “Prime Rate” means the rate of interest publicly announced by Citibank,
N.A. from time to time as its prime rate in effect at its principal office in
New York City.

10

--------------------------------------------------------------------------------




     “Principal Property” means any real property (including buildings and other
improvements) of the Company or any Restricted Subsidiary whether currently
owned or hereafter acquired (other than any property hereafter acquired for the
control or abatement of atmospheric pollutants or contaminants or water, noise,
odor or other pollution, or for purposes of developing a cogeneration facility
or a small power production facility as such terms are defined in the Public
Utility Regulatory Policies Act of 1978, as amended) which (a) has, at any date
of determination, a book value in excess of 5% of Shareowners’ Equity and (b) in
the opinion of the board of directors of the Company (or any duly authorized
committee thereof) is of material importance to the total business conducted by
the Company and its Restricted Subsidiaries as a whole.

     “Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

     “Register” has the meaning set forth in Section 9.06(c).

     “Regulation T, U or X” means Regulation T, U or X of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

     “Required Lenders” means at any time (a) prior to the Closing Date, Lenders
having more than 50% of the aggregate amount of the Commitments and (b)
following the Closing Date, Lenders holding more than 50% of the aggregate
unpaid principal amount of the Loans.

     “Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

     “Sale and Lease-Back Transaction” has the meaning set forth in Section
5.08.

     “Screen” means the interest rates quoted by the British Bankers’
Association (or the successor thereto) for deposits in Dollars appearing on the
Reuters Screen LIBOR01 Page; provided that the Agent may nominate an alternative
source of screen rates if such page is replaced by another which displays rates
for inter-bank deposits offered by leading banks in London.

     “Secured Debt” means indebtedness for borrowed money of the Company or a
Restricted Subsidiary (other than indebtedness owed by a Restricted Subsidiary
to the Company, by a Restricted Subsidiary to another Restricted Subsidiary or
by the Company to a Restricted Subsidiary), which is secured by (a) a mortgage
or other lien on any Principal Property of the Company or a Restricted
Subsidiary or (b) a pledge, lien or other security interest on any shares of
stock or indebtedness of a Restricted Subsidiary. The amount of Secured Debt at
any time outstanding shall be the amount then owing thereon by the Company or a
Restricted Subsidiary.

     “Senior Notes Issuance” means the issuance by the Company of one or more
series of senior notes pursuant to one or more registered public offerings or
Rule 144A or other private placements, the proceeds of which are applied to pay
the Merger Consideration and fees and expenses incurred in connection with the
Transactions or to refinance the Loans made hereunder.

     “Shareowners’ Equity” means, at any date of computation, the aggregate of
capital stock, capital surplus and earned surplus, after deducting the cost of
shares of capital stock of the Company held in its treasury, of the Company and
its Restricted Subsidiaries, as consolidated and determined in accordance with
GAAP; provided that any determination of Shareowners’ Equity for purposes of
Article 5 shall be made without giving effect to the implementation of Financial
Accounting Standards Board Statement No. 158 (or its equivalent in the
Accounting Standards Codification or any subsequent codification thereof).

11

--------------------------------------------------------------------------------




     “Single Issue” means indebtedness for borrowed money arising in a single
transaction or a series of related transactions. Indebtedness issued in discrete
offerings but governed by a single shelf indenture shall not be aggregated as a
Single Issue, but indebtedness owing to multiple lenders under parallel
agreements comprising a single private placement and indebtedness arising from
multiple takedowns under a single or a series of related commitments from one or
more lenders shall be so aggregated.

     “Solvent” means, as of any date of determination, (a) the fair value of the
assets of the Company and its Subsidiaries on a consolidated basis, at a fair
valuation, exceeds the debts and liabilities of the Company and its Subsidiaries
on a consolidated basis, (b) the present fair saleable value of the property of
the Company and its Subsidiaries on a consolidated basis is greater than the
amount that will be required to pay the probable liability of the Company and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Company and its Subsidiaries on
a consolidated basis are able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Company and its Subsidiaries on a consolidated
basis do not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date, in each case, on such
date. The amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

     “Subordinated Debt” means any unsecured Debt of the Company which: (a) has
a final maturity subsequent to the Maturity Date; (b) does not provide for
mandatory payment or retirement prior to said date, whether by means of serial
maturities or sinking fund or other analogous provisions or plan, fixed or
contingent, requiring, or which on the happening of a contingency may require,
the payment or retirement of such Debt in amounts which as of any particular
time would aggregate more than such portion of the original principal amount
thereof as is obtained by multiplying such original principal amount by a
fraction the numerator of which shall be the number of months elapsed from the
date of creation of such Debt to such time and the denominator of which shall be
the number of months from the date of creation thereof to the final maturity
thereof; and (c) is expressly made subordinate and junior in right of payment to
the Loans and such other Debt of the Company (except other Subordinated Debt) as
may be specified in the instruments evidencing the Subordinated Debt or the
indenture or other similar instrument under which it is issued (which indenture
or other instrument shall be binding on all holders of such Subordinated Debt).

     “Subsidiary” means, as to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, “Subsidiary” means a Subsidiary of the Company.

     “Taxes” has the meaning set forth in Section 8.04(a).

     “Ticking Fee” has the meaning set forth in Section 2.09(a).

     “Total Capitalization” means, at any date, the sum (without duplication) of
(a) Consolidated Debt as of such date and (b) all preferred stock of the Company
and its Restricted Subsidiaries and Shareowners’ Equity as of the date of the
Company’s most recent financial statements referred to in Section 4.04 or
delivered pursuant to Section 5.01.

     “Transactions” means, collectively, (a) the execution, delivery and
performance by the Company and Merger Sub of the Acquisition Agreement and the
consummation by the Company and Merger Sub of the transactions contemplated
thereby, (b) the other financing transactions related to the Acquisition, (c)
the execution, delivery and performance by the Company of this Agreement and the
making of the Borrowing hereunder and (d) the payment of fees and expenses
incurred in connection with the foregoing.

12

--------------------------------------------------------------------------------




     “United States” means the United States of America, including the States
and the District of Columbia, but excluding its territories and possessions.

     “Unrestricted Subsidiary” means (a) any Subsidiary which, in accordance
with the provisions of this Agreement, has been designated by the Company as an
Unrestricted Subsidiary after the Effective Date, unless and until such
Subsidiary shall, in accordance with the provisions of this Agreement, be
designated by the Company as a Restricted Subsidiary and (b) any corporation of
which any one or more Unrestricted Subsidiaries directly or indirectly own
outstanding shares of capital stock having voting power sufficient to elect,
under ordinary circumstances (not dependent upon the happening of a
contingency), a majority of the directors.

     “Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary all of
the outstanding capital stock of which, other than directors’ qualifying shares,
and all of the Funded Debt of which, shall at the time be owned by the Company
or by one or more Wholly-Owned Restricted Subsidiaries, or by the Company in
conjunction with one or more Wholly-Owned Restricted Subsidiaries.

     “Withholding Agent” has the meaning set forth in Section 8.04(a).

     Section 1.02. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP.

     Section 1.03. Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to the Company pursuant
to Article 2, all of which Loans are of the same type (subject to Article 8)
and, except in the case of Base Rate Loans, have the same initial Interest
Period. Borrowings are classified for purposes of this Agreement by reference to
the pricing of Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing”
is a Borrowing comprised of Euro-Dollar Loans).

     Section 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (i) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in the other
Loan Documents), (ii) any reference herein to any person shall be construed to
include such person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (iv)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (v) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

13

--------------------------------------------------------------------------------




ARTICLE 2
The Credits

     Section 2.01. Commitments. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make a Loan to the Company pursuant
to this Section 2.01 on the Closing Date, in an amount such that the principal
amount of such Loan by such Lender shall equal the amount of its Commitment. Any
amount borrowed under this Section 2.01 and subsequently repaid or prepaid may
not be reborrowed.

     Section 2.02. Notice of Borrowing. The Company shall give the Agent notice
of the Borrowing to be made on the Closing Date (the “Notice of Borrowing”) not
later than 10:30 A.M. (New York City time) on (a) in the case of a Base Rate
Borrowing, on the Closing Date and (b) in the case of a Euro-Dollar Borrowing,
three Euro-Dollar Business Days prior to the Closing Date, specifying:

     (a) the date of the Borrowing, which shall be a Domestic Business Day in
the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,

     (b) the aggregate amount of the Borrowing,

     (c) whether the Loans comprising the Borrowing are to bear interest
initially at the Base Rate or a Euro-Dollar Rate, and

     (d) in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

     Section 2.03. [Reserved]

     Section 2.04. Notice to Lenders; Funding of Loans. (a) Upon receipt of the
Notice of Borrowing, the Agent shall promptly notify each Lender of the contents
thereof and of such Lender’s share of the Borrowing and such Notice of Borrowing
shall not thereafter be revocable by the Company.

     (b) Not later than 12:00 Noon (New York City time) on the Closing Date,
each Lender participating therein shall make available its share of the
Borrowing, in Federal or other funds immediately available in New York City, to
the Agent at its address referred to in Section 9.01. Unless the Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Agent will make the funds so received from the Lenders available
to the Company at the Agent’s aforesaid address.

     (c) Unless the Agent shall have received notice from a Lender prior to the
Closing Date (or, in the case of a Base Rate Borrowing, prior to 12:00 Noon (New
York City time) on the Closing Date) that such Lender will not make available to
the Agent such Lender’s share of the Borrowing, the Agent may assume that such
Lender has made such share available to the Agent on the Closing Date in
accordance with subsection (b) of this Section 2.04 and the Agent may, in
reliance upon such assumption, make available to the Company on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Agent, such Lender and the Company severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Company until the date such amount is repaid to the Agent, at
(i) in the case of the Company, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to Section
2.07 and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in the Borrowing for purposes of this
Agreement.

14

--------------------------------------------------------------------------------




     Section 2.05. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Company to such Lender resulting from the Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

     (b) The entries made in the accounts maintained pursuant to clause (a) of
this Section 2.05 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Company to repay the Loans in accordance with the terms of
this Agreement.

     (c) The Company agrees that, upon the request to the Agent by any Lender,
the Company will promptly execute and deliver to such Lender a Note.

     Section 2.06. Maturity of Loans. The Loans shall mature, and the principal
amount thereof shall be due and payable (together with interest accrued thereon)
on the Maturity Date.

     Section 2.07. Interest Rates. (a) Each Base Rate Loan shall bear interest
on the outstanding principal amount thereof, for each day from the Closing Date
until it becomes due, at a rate per annum equal to the sum of the Base Rate
Margin and the Base Rate for such day. Such interest shall be payable at
maturity, quarterly in arrears on each Quarterly Payment Date and, with respect
to the principal amount of any Base Rate Loan that is prepaid or converted to a
Euro-Dollar Loan, on the date of such prepayment or conversion. Any overdue
principal of or interest on any Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate otherwise applicable to Base Rate Loans for such day.

     (b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

     (c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the Euro-Dollar Margin for such day plus the London
Interbank Offered Rate applicable to the Interest Period for such Loan (or, if
the circumstances described in clause (a) or (b) of Section 8.01 shall exist, at
a rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day).

     (d) [Reserved]

     (e) The Agent shall determine each interest rate applicable to the Loans
hereunder. The Agent shall give prompt notice to the Company and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

15

--------------------------------------------------------------------------------




     Section 2.08. Method of Electing Interest Rates. (a) The Loans included in
the Borrowing shall bear interest initially at the type of rate specified by the
Company in the Notice of Borrowing. Thereafter, the Company may from time to
time elect to change or continue the type of interest rate borne by each Group
of Loans (subject to Section 2.08(d) and the provisions of Article 8), as
follows:

     (i) if such Loans are Base Rate Loans, the Company may elect to convert
such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

     (ii) if such Loans are Euro-Dollar Loans, the Company may elect to convert
such Loans to Base Rate Loans or continue such Loans as Euro-Dollar Loans for an
additional Interest Period, in each case as of the last day of the then current
Interest Period applicable thereto.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 12:00 noon (New York City time) on
the third Euro-Dollar Business Day before the conversion or continuation
selected in such notice is to be effective. A Notice of Interest Rate Election
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the portion to
which such Notice applies, and the remaining portion to which it does not apply,
are each at least $25,000,000 (unless such portion is comprised of Base Rate
Loans). If no such notice is timely received before the end of an Interest
Period for any Group of Euro-Dollar Loans, the Company shall be deemed to have
elected that, at the end of such Interest Period, such Group of Loans be
continued as Euro-Dollar Loans for an additional Interest Period of one month
(subject to the provisions of the definition of Interest Period).

     (b) Each Notice of Interest Rate Election shall specify:

     (i) the Group of Loans (or portion thereof) to which such notice applies;

     (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
Section 2.08(a);

     (iii) if the Loans comprising such Group are to be converted, the new type
of Loans and, if the Loans resulting from such conversion are to be Euro-Dollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and

     (iv) if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

     (c) Promptly after receiving a Notice of Interest Rate Election from the
Company pursuant to Section 2.08(a), the Agent shall notify each Lender of the
contents thereof and such notice shall not thereafter be revocable by the
Company.

     (d) The Company shall not be entitled to elect to convert any Loans to, or
continue any Loans for an additional Interest Period as, Euro-Dollar Loans if
(i) the aggregate principal amount of any Group of Euro-Dollar Loans created or
continued as a result of such election would be less than $25,000,000 or (ii) a
Default shall have occurred and be continuing when the Company delivers notice
of such election to the Agent.

     (e) If any Loan is converted to a different type of Loan, the Company shall
pay, on the date of such conversion, the interest accrued to such date on the
principal amount being converted.

     Section 2.09. Fees. (a) The Company shall pay to the Agent for the account
of the Lenders ratably a ticking fee (the “Ticking Fee”) at a rate per annum
equal to 0.10% of the daily aggregate amount of the Commitments. Such Ticking
Fee shall (i) accrue from and including the Effective Date to but excluding the
Closing Date (or earlier date of termination of the Commitments in their
entirety) and (ii) be payable in arrears on each Quarterly Payment Date,
commencing December 31, 2013 and upon the Closing Date (or earlier date of
termination of the Commitments in their entirety).

16

--------------------------------------------------------------------------------




     (b) The Company shall pay to the Agent for the account of the Lenders
ratably on each of the dates set forth below a duration fee equal to the
percentage set forth below opposite each applicable date of the aggregate
principal amount of the Loans outstanding on such date:

Date Duration Fee Percentage 90th day after the Closing Date 0.50% 180th day
after the Closing Date 0.75% 270th day after the Closing Date 1.00%


     (c) The Company shall pay to the Arranger and the Agent for their own
respective accounts, fees in the amounts, and at such times, as specified in the
Fee Letter or otherwise agreed by the Company and the Arranger or Agent, as
applicable.

     Section 2.10. Optional Termination or Reduction of Commitments. At any time
prior to the Closing Date, the Company may, upon at least three Domestic
Business Days’ notice to the Agent, (i) terminate the Commitments or (ii)
ratably reduce from time to time the aggregate amount of the Commitments by a
minimum amount of $10,000,000 or any larger multiple of $1,000,000 in excess
thereof. Commitments terminated or reduced pursuant to this Section 2.10 may not
be reinstated.

     Section 2.11. Mandatory Termination or Reduction of Commitments. (a) The
Commitments shall terminate upon the earlier to occur (i) the borrowing of the
Loans in accordance with Section 2.01 and (ii) the Commitment Termination Date.

     (b) In the event and on each occasion that, prior to the termination of the
Commitments in accordance with Section 2.10 or Section 2.11(a), any Net Proceeds
are received by or on behalf of the Company or any of its Subsidiaries in
respect of any Mandatory Commitment Reduction Event (x) the Company shall, upon
at least one Domestic Business Day prior to such receipt, deliver to the Agent a
notice thereof setting forth the nature of such Mandatory Commitment Reduction
Event and the amount of such Net Proceeds (together with a reasonably detailed
calculation thereof) and (y) the Commitments will be automatically and
permanently reduced by the amount of such Net Proceeds (or, the aggregate amount
of the Commitments then in effect, if less), such reduction to be effective on
the day on which such Net Proceeds are received.

     Section 2.12. Prepayments. (a) Subject in the case of any Euro-Dollar Loans
to Section 2.14, the Company may (i) upon at least one Domestic Business Day’s
notice to the Agent, prepay any Group of Base Rate Loans or (ii) upon at least
three Euro-Dollar Business Days’ notice to the Agent, prepay any Group of
Euro-Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $10,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Lenders included in such Group (or
Borrowing).

17

--------------------------------------------------------------------------------




     (b) In the event and on each occasion that, after the Closing Date, any Net
Proceeds are received by or on behalf of the Company or any of its Subsidiaries
in respect of any Mandatory Prepayment Event, (i) the Company shall, on the date
of such receipt, deliver to the Agent a notice thereof setting forth the nature
of such Mandatory Prepayment Event and the amount of such Net Proceeds (together
with a reasonably detailed calculation thereof) and (ii) within three Domestic
Business Days after such Net Proceeds are received, the Company shall prepay
Loans in an amount equal to such Net Proceeds (or, the aggregate amount of the
Loans then outstanding, if less); provided that if the Company shall in such
notice to the Agent state that the Company intends to cause such Net Proceeds
from a Mandatory Prepayment Event described in clause (b) of the definition of
“Asset Sale” (or a portion thereof specified in such notice) to be applied, or
committed to be applied, within 90 days after receipt of such Net Proceeds to
improve, upgrade or repair the assets subject to such casualty or condemnation
event, then the amount of the prepayment required to be made under this Section
2.12(b) on account of such Mandatory Prepayment Event shall be reduced by the
amount of the Net Proceeds specified by the Company in such notice as intended
to be so applied; provided that if any such Net Proceeds have not been so
applied, or committed to be applied under one or more legally binding
agreements, by the end of such 90-day period, or if such Net Proceeds shall have
been so committed to be applied by the end of such 90-day period but shall not
have been so applied within 135 days after they shall have been received, then,
not later than the last day of such 90-day period (or such 135-day period, as
the case may be), the Company shall provide to the Agent written notice thereof
and on the first Domestic Business Day following the end of such 90-day (or
135-day) period, the Company shall prepay Loans in an amount equal to such Net
Proceeds that have not been so applied (or, the aggregate amount of the Loans
then outstanding, if less).

     (c) Upon receipt of a notice of prepayment pursuant to this Section 2.12,
the Agent shall promptly notify each Lender of the contents thereof and of such
Lender’s ratable share (if any) of such prepayment and such notice shall not
thereafter be revocable by the Company.

     Section 2.13. General Provisions as to Payments. (a) The Company shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
not later than 12:00 Noon (New York City time) on the date when due, in Federal
or other funds immediately available in New York City, to the Agent at its
address referred to in Section 9.01, without set-off or counterclaim. The Agent
will promptly distribute to each Lender its ratable share of each such payment
received by the Agent for the account of the Lenders. Whenever any payment of
principal of, or interest on, the Base Rate Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day. Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day. If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

     (b) Unless the Agent shall have received notice from the Company prior to
the date on which any payment is due to the Lenders hereunder that the Company
will not make such payment in full, the Agent may assume that the Company has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Company shall not have so made such payment, each Lender shall
repay to the Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

18

--------------------------------------------------------------------------------




     Section 2.14. Funding Losses. If the Company makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted to a
different type of Loan (whether such payment or conversion is pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.07(c), or if the Company fails to borrow, prepay,
convert or continue any Euro-Dollar Loans after notice has been given to any
Lender in accordance with Section 2.04(a), 2.08(c) or 2.12(c), the Company shall
reimburse each Lender within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Lender shall have delivered to
the Company a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

     Section 2.15. Computation of Interest and Fees. Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day). All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

     Section 2.16. Regulation D Compensation. Each Lender may require the
Company to pay, contemporaneously with each payment of interest on the
Euro-Dollar Loans, additional interest on the related Euro-Dollar Loan of such
Lender at a rate per annum determined by such Lender up to but not exceeding the
excess of (i) (A) the applicable London Interbank Offered Rate divided by (B)
one minus the Euro-Dollar Reserve Percentage over (ii) the applicable London
Interbank Offered Rate. Any Lender wishing to require payment of such additional
interest (x) shall so notify the Company and the Agent, in which case such
additional interest on the Euro-Dollar Loans of such Lender shall be payable to
such Lender at the place indicated in such notice with respect to each Interest
Period commencing at least three Euro-Dollar Business Days after the giving of
such notice and (y) shall notify the Company at least five Euro-Dollar Business
Days prior to each date on which interest is payable on the Euro-Dollar Loans of
the amount then due it under this Section 2.16.

ARTICLE 3
Conditions

     Section 3.01. Conditions Precedent to Effective Date. This Agreement shall
become effective on the date that each of the following conditions shall have
been satisfied (or waived in accordance with Section 9.05):

     (a) receipt by the Agent of counterparts hereof signed by each of the
parties hereto (or, in the case of any party as to which an executed counterpart
shall not have been received, receipt by the Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party);

     (b) receipt by the Agent of all documents the Agent may reasonably request
relating to the existence and good standing of the Company, the corporate
authority for and the validity of this Agreement, and any other matters relevant
hereto, all in form and substance satisfactory to the Agent;

     (c) receipt by the Agent and the Arranger of all fees, reasonable
out-of-pocket expenses and other compensation due and payable under this
Agreement, the Commitment Letter or the Fee Letter, including to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder or thereunder;

19

--------------------------------------------------------------------------------




     (d) receipt by the Agent of all documentation and other information
required by regulatory authorities under “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act;
and

     (e) receipt by the Agent of a certificate, dated the Effective Date and
signed by a duly authorized officer of the Company, either (i) setting forth the
Net Proceeds received by the Company or any of its Subsidiaries from any
Mandatory Commitment Reduction Event that shall have occurred after the
Acquisition Agreement Date, and on or prior to the Effective Date (in which
case, the Commitments shall be automatically and permanently reduced on the
Effective Date in the amount of such Net Proceeds in accordance with Section
2.11(b)) or (ii) confirming that no such Net Proceeds have been received.

The Agent shall promptly notify the Company and the Lenders of the Effective
Date, and such notice shall be conclusive and binding on all parties hereto.

     Section 3.02. Conditions Precedent to Closing Date. The obligation of any
Lender to make the Loan on the occasion of the Borrowing, is subject to the
satisfaction of the following conditions:

     (a) the Effective Date shall have occurred;

     (b) receipt by the Agent of the Notice of Borrowing as required by Section
2.02;

     (c) receipt by the Agent of all documents the Agent may reasonably request
relating to the existence and good standing of the Company, the corporate
authority for and the validity of this Agreement and the Notes, and any other
matters relevant hereto, all in form and substance satisfactory to the Agent;

     (d) receipt by the Agent of (i) an opinion of the General Counsel of the
Company, covering such matters as the Agent may reasonably request and (ii) an
opinion of Chadbourne & Parke LLP, counsel to the Company, covering such matters
as the Agent may reasonably request;

     (e) receipt by the Agent of a certificate, dated the Closing Date and
signed by the chief financial officer of the Company, certifying that the
Company and its Subsidiaries, on a consolidated basis, after giving effect to
the Transactions, are Solvent.

     (f) receipt by the Agent and the Arranger of all fees, reasonable
out-of-pocket expenses and other compensation due and payable under this
Agreement, the Commitment Letter or the Fee Letter, including to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder or thereunder;

     (g) receipt by the Agent of the financial statements referred to in
Sections 4.04(a), 4.04(b) and 4.04(c), which financial statements shall not be
in a form materially inconsistent with the financial statements or forecasts
previously provided to the Agent;

     (h) receipt by the Agent of a certificate, dated the Closing Date and
signed by a duly authorized officer of the Company, confirming compliance with
the conditions precedent set forth in clauses (i), (j), (k) and (l) of this
Section 3.02;

20

--------------------------------------------------------------------------------




     (i) the fact that the Acquisition shall be consummated substantially
concurrently with the Borrowing, in accordance with the Acquisition Agreement
(without any amendment, modification or waiver thereof or any consent thereunder
which is adverse in any material respect to the Lenders, as reasonably
determined by the Agent, without the consent of the Agent in its sole
discretion);

     (j) the fact that, immediately before and after giving effect to the
Transactions, no Default shall have occurred and be continuing on the date of
the Borrowing;

     (k) the fact that the representations and warranties of the Company
contained in this Agreement shall be true immediately before and after giving
effect to the Transactions on and as of the date of the Borrowing; and

     (l) except as set forth on Schedule 4.23 to the Acquisition Agreement (as
of the Acquisition Agreement Date), since June 30, 2013, there has not been any
event, change or effect that has had or would reasonably be expected to have,
individually or in the aggregate, an Acquired Entity Material Adverse Effect.

ARTICLE 4
Representations and Warranties

     The Company represents and warrants that:

     Section 4.01. Corporate Existence and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of
Delaware, and has all corporate powers and will have on and as of the Effective
Date all material governmental licenses, authorizations, consents and approvals
required to carry on its business.

     Section 4.02. Corporate and Governmental Authorization; No Contravention.
The execution, delivery and performance by the Company of this Agreement and the
Notes are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any Governmental Authority, do not contravene any provision of applicable
law or regulation or of the certificate of incorporation or by-laws of the
Company and do not contravene, or constitute a material default under, any debt
instrument known to the Company to be binding upon it.

     Section 4.03. Binding Effect. This Agreement constitutes a valid and
binding agreement of the Company and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Company, in each case enforceable in accordance with its terms.

     Section 4.04. Financial Information. (a) The Company has furnished to the
Agent the consolidated balance sheet and the related consolidated statement of
income, stockholder’s equity and cash flows (i) of the Company, as of September
30, 2010, September 30, 2011 and September 30, 2012 for the fiscal years then
ended and (ii) of the Acquired Entity, as of December 31, 2010, December 31,
2011 and December 31, 2012 for the fiscal years then ended, in each case
reported on by independent public accountants. Such financial statements of the
Company referred to in subsection (a)(i) of this Section 4.04 fairly present, in
all material respects, in conformity with GAAP, the financial position of the
Company as of such dates and its results of operations and cash flows for such
fiscal years. The Company has no actual knowledge (after reasonable inquiry)
that such financial statements of the Acquired Entity referred to in subsection
(a)(ii) of this Section 4.04 do not fairly present, in all material respects, in
conformity with GAAP, the financial position of the Acquired Entity as of such
dates and its results of operations and cash flows for such fiscal years.

21

--------------------------------------------------------------------------------




     (b) The Company has furnished to the Agent the unaudited consolidated
balance sheet and the related unaudited consolidated statements of income and
cash flows of each of the Company and the Acquired Entity, for each fiscal
quarter subsequent to (i) with respect to the Company, September 30, 2012 and
(ii) with respect to the Acquired Entity, December 31, 2012, and in each case
ended at least 45 days prior to the Closing Date. Such financial statements of
the Company fairly present, in all material respects, in conformity with GAAP
applied on a basis consistent with the financial statements referred to in
subsection (a)(i) of this Section 4.04, the financial position of the Company as
of such dates and their results of operations and cash flows for such three
month period (subject to normal year-end adjustments). The Company has no actual
knowledge (after reasonable inquiry) that such financial statements of the
Acquired Entity do not fairly present, in all material respects, in conformity
with GAAP applied on a basis consistent with the financial statements referred
to in subsection (a)(ii) of this Section 4.04.

     (c) The Company has furnished to the Agent pro forma information in the
Confidential Information Memorandum relating to the Company as of and for the
twelve-month period ending September 30, 2012, prepared after giving effect to
the Transactions. Such pro forma financial information has been prepared in good
faith by the Company and based on assumptions believed by the Company to be
reasonable, and presents fairly in all material respects on a pro forma basis
the estimated consolidated financial position of the Company assuming that the
Transactions had actually occurred.

     (d) As of the Closing Date, there will have been no material adverse change
in the financial condition, business or operations of the Company since
September 30, 2012, unless and to the extent disclosed in the Company’s
quarterly reports on Form 10-Q, as filed with the Commission.

     Section 4.05. Litigation. Except as disclosed in the Company’s annual
report for 2012 on Form 10-K and any subsequent quarterly report on Form 10-Q
filed by the Company with the Commission prior to the date hereof, there is no
action, suit or proceeding pending against, or to the knowledge of the Company
any pending investigation or threatened suit, proceeding or investigation
against or affecting, the Company or any of its Subsidiaries before any court or
arbitrator or any Governmental Authority, in which there is a reasonable
probability of an adverse decision which could materially adversely affect the
business or consolidated financial position of the Company and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of this Agreement or the Notes.

     Section 4.06. Environmental Matters. Expenditures by the Company and its
Consolidated Subsidiaries for environmental capital investment and remediation
necessary to comply with present Environmental Laws and other expenditures for
the resolution of existing environmental claims known to the Company are not
expected by management of the Company to have a material adverse effect on the
financial condition, business or operations of the Company and its Consolidated
Subsidiaries, taken as a whole.

     Section 4.07. Investment Company Act. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

     Section 4.08. Compliance with Certain Laws. The Company and its
Subsidiaries are in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, as amended, and (b) the Patriot Act. No part of the proceeds
of the Loans shall be used by the Company, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended. None of the Company or any of its Subsidiaries nor, to
the knowledge of the Company, any director or officer of the Company or its
Subsidiaries (i) is listed in any sanctions-related list of designated Persons
maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”), or is controlled or 50% or more owned by
such listed Persons, or (ii) has a place of business, is organized or resides in
a country or territory that is the subject of any U.S. sanctions program
administered by OFAC; and none of the Company or any of its Subsidiaries will
directly or, to their knowledge, indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any Person, for the purpose of
financing activities or businesses of or with any Person, or in any country or
territory that is, at the time of such financing, the subject of any U.S.
sanctions program administered by OFAC or the United States Department of State,
except to the extent licensed or otherwise authorized under U.S. law.

22

--------------------------------------------------------------------------------




ARTICLE 5
Covenants

     The Company agrees that, so long as any Lender has any Commitment hereunder
or any Loan remains outstanding or any amount payable hereunder remains unpaid:

     Section 5.01. Information. The Company will deliver to each of the Lenders:

     (a) within 120 days after the end of each fiscal year of the Company, the
Company’s Annual Report to Shareowners and annual report on Form 10-K for such
fiscal year, as filed with the Commission;

     (b) within 60 days after the end of each of the first three quarters of
each fiscal year of the Company, the Company’s quarterly report on Form 10-Q for
such fiscal quarter, as filed with the Commission;

     (c) simultaneously with the delivery of each set of financial statements
referred to in clause (a) or (b), a certificate of the chief financial officer,
the treasurer or the controller of the Company (i) stating whether any Default
exists on the date of such financial statements and (ii) setting forth a
calculation of compliance with the covenant contained in Section 5.05;

     (d) within 10 days after the chief financial officer, the treasurer or the
controller of the Company obtains knowledge of any Default, if such Default is
then continuing, a certificate of the chief financial officer, the treasurer or
the controller of the Company setting forth the details thereof;

     (e) promptly upon the filing thereof, copies of all reports on Form 8-K (or
its equivalent) which the Company shall have filed with the Commission; and

     (f) from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request.

     Section 5.02. Maintenance of Existence. The Company will preserve, renew
and keep in full force and effect its corporate existence and its rights,
privileges and franchises necessary or desirable in the normal conduct of
business in all material respects; provided that nothing in this Section 5.02
shall prohibit a merger or consolidation permitted by Section 5.06.

     Section 5.03. Compliance with Laws. The Company will comply in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
environmental laws and ERISA and the rules and regulations thereunder) except
where (a) the necessity of compliance therewith is contested in good faith by
appropriate proceedings or (b) non-compliance would not, in the reasonable
judgment of the Company, have a material adverse effect on the financial
condition, business or operations of the Company and its Consolidated
Subsidiaries, considered as a whole.

23

--------------------------------------------------------------------------------




     Section 5.04. Use of Proceeds. The proceeds of the Loans will be used by
the Company solely to finance the payment of the Merger Consideration upon the
consummation of the Acquisition and to pay fees and expenses incurred in
connection with the Transactions.

     Section 5.05. Debt to Capitalization. Consolidated Debt will at no time
exceed 60% of Total Capitalization.

     Section 5.06. Mergers, Consolidations and Sales of Assets. (a) The Company
shall not consolidate with or merge into any other corporation or convey or
transfer its properties and assets substantially as an entirety to any Person,
unless

     (i) the corporation formed by such consolidation or into which the Company
is merged or the Person which acquires by conveyance or transfer the properties
and assets of the Company substantially as an entirety shall be a corporation
organized and existing under the laws of the United States or any State or the
District of Columbia, and shall expressly assume, in form satisfactory to the
Agent, the due and punctual payment of the principal of (and premium, if any)
and interest, if any, on all the Loans and the performance of every covenant of
this Agreement on the part of the Company to be performed or observed;

     (ii) immediately after giving effect to such transaction, no Default shall
have occurred and be continuing; and

     (iii) the Company shall have delivered to the Agent a certificate of a duly
authorized officer of the Company and an opinion of legal counsel to the Company
(which shall be reasonably acceptable to the Agent), each stating that such
consolidation, merger, conveyance or transfer comply with this Section 5.06(a)
and that all conditions precedent herein provided for relating to such
transaction have been complied with.

     (b) Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Company substantially as an entirety in accordance
with Section 5.06(a), the successor corporation formed by such consolidation or
into which the Company is merged or to which such conveyance or transfer is made
shall succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Agreement with the same effect as if such successor
corporation had been named as the Company herein, and thereafter the predecessor
corporation shall be relieved of all obligations and covenants under this
Agreement and the Notes and may be liquidated and dissolved.

     (c) If, upon any consolidation or merger of the Company with or into any
corporation, or upon the conveyance or transfer by the Company of its properties
and assets substantially as an entirety in accordance with Section 5.06(a) to
any Person, any Principal Property owned by the Company or a Restricted
Subsidiary immediately prior thereto would thereupon become subject to any Lien
not permitted by Section 5.07, the Company will, prior to such consolidation,
merger, conveyance or transfer, secure the due and punctual payment of the
principal of (and premium, if any) and interest, if any, on the Loans then
outstanding (equally and ratably with any other Debt of the Company then
entitled to be so secured) by a direct Lien on such Principal Property, together
with any other properties and assets of the Company or of any such Restricted
Subsidiary, whichever shall be the owner of any such Principal Property, which
would thereupon become subject to any such Lien, prior to all Liens other than
any theretofore existing thereon.

24

--------------------------------------------------------------------------------




     Section 5.07. Limitations on Liens. The Company shall not at any time
create, incur, assume or suffer to exist, and shall not cause, suffer or permit
a Restricted Subsidiary to create, incur, assume or suffer to exist, any Secured
Debt without making effective provision (and the Company covenants that in such
case it will make or cause to be made effective provision) whereby the
obligations of the Company hereunder shall be secured equally and ratably with
such Secured Debt, so long as such Secured Debt shall exist; provided, however,
that this Section 5.07 shall not prevent any of the following:

     (a) (i) any Lien on any property hereafter acquired (including acquisition
through merger or consolidation) or constructed by the Company or a Restricted
Subsidiary and created contemporaneously with, or within twelve months after,
such acquisition or the completion of construction to secure or provide for the
payment of all or any part of the purchase price of such property or the cost of
construction thereof, as the case may be; (ii) any mortgage on property
(including any unimproved portion of partially improved property) of the Company
or a Restricted Subsidiary created within twelve months of completion of
construction of a new plant or plants on such property to secure all or part of
the cost of such construction; or (iii) the acquisition of property subject to
any Lien upon such property existing at the time of acquisition thereof, whether
or not assumed by the Company or such Restricted Subsidiary;

     (b) Liens on capital stock hereafter acquired by the Company or any
Restricted Subsidiary existing at the time of the acquisition thereof; provided
that the aggregate cost to the Company and its Restricted Subsidiaries of all
capital stock subject to such Liens does not exceed 10% of Shareowners’ Equity;

     (c) any Lien securing Debt of a corporation which is a successor to the
Company to the extent permitted by Section 5.06; or securing Debt of a
Restricted Subsidiary outstanding at the time it became a Restricted Subsidiary;
or securing Debt of any Person outstanding at the time it is merged with, or all
or substantially all of its properties are acquired by, the Company or any
Restricted Subsidiary; provided that such Lien does not extend to any other
properties of the Company or any Restricted Subsidiary; or existing on the
property or on the outstanding shares or Debt of a corporation at the time it
becomes a Restricted Subsidiary; or created, incurred or assumed in connection
with any industrial revenue bond, pollution control bond or similar financing
arrangement between the Company or any Restricted Subsidiary and any Federal,
State or municipal government or other governmental body or agency;

     (d) any Lien created in connection with any extension, renewal or refunding
(or successive extensions, renewals or refundings), in whole or in part, of any
Debt secured by a Lien permitted by the foregoing provisions of this Section
5.07 upon the same property theretofore subject thereto (plus improvements on
such property); provided that the amount of such Debt outstanding at that time
shall not be increased;

     (e) Liens or deposits made in connection with contracts (which term
includes subcontracts under such contracts) with or made at the request of the
United States or any department or agency thereof, insofar as such Liens or
deposits relate to property manufactured, installed or constructed by or to be
supplied by, or property furnished to, the Company or a Restricted Subsidiary
pursuant to, or to enable the performance of, such contracts, or property the
manufacture, installation, construction or acquisition of which is financed
pursuant to, or to enable the performance of, such contracts; or deposits or
Liens, made pursuant to such contracts, of or upon moneys advanced or paid
pursuant to, or in accordance with the provisions of, such contracts, or of or
upon any materials or supplies acquired for the purpose of the performance of
such contracts; or the assignment or pledge, to the extent permitted by law, of
the right, title and interest of the Company or a Restricted Subsidiary in and
to any such contract, or in and to any payments due or to become due thereunder,
to secure Debt incurred for funds or other property supplied, constructed or
installed for or in connection with the performance by the Company or such
Restricted Subsidiary of its obligations under such contracts;

25

--------------------------------------------------------------------------------




     (f) mechanics’, materialmen’s, carriers’ or other like Liens, and pledges
or deposits made in the ordinary course of business to obtain the release of any
such Liens or the release of property in the possession of a common carrier;
good faith deposits in connection with tenders, leases of real estate or bids or
contracts (other than contracts involving the borrowing of money); pledges or
deposits to secure public or statutory obligations; deposits to secure (or in
lieu of) surety, stay, appeal or customs bonds; and deposits to secure the
payment of taxes, assessments, customs duties or other similar charges;

     (g) any Lien arising by reason of deposits with, or the giving of any form
of security to, any governmental agency or any body created or approved by law
or governmental regulation, which is required by law or governmental regulation
as a condition to the transaction of any business, or the exercise of any
privilege or license, or to enable the Company or a Restricted Subsidiary to
maintain self-insurance or to participate in any arrangements established by law
to cover any insurance risks or in connection with workmen’s compensation,
unemployment insurance, old age pensions, social security or similar matters;

     (h) any Liens for taxes, assessments or other governmental charges or
levies not at the time due, or the validity of which is being contested in good
faith;

     (i) judgment Liens, so long as the finality of such judgment is being
contested in good faith and execution thereon is stayed;

     (j) easements or similar encumbrances, the existence of which does not
impair the use of the property subject thereto for the purposes for which it is
held or was acquired;

     (k) the landlord’s interest under any lease of property;

     (l) leases granted to others in the ordinary course of business;

     (m) Sale and Lease-Back Transactions to the extent permitted by Section
5.08; and

     (n) contracts for the manufacture, construction, installation or supply of
property, products or services providing for a Lien upon advance, progress or
partial payments made pursuant to such contracts and upon any material or
supplies acquired, manufactured, constructed, installed or supplied in
connection with the performance of such contracts to secure such advance,
progress or partial payments.

Notwithstanding the foregoing provisions of this Section 5.07, the Company and
any one or more Restricted Subsidiaries may create, incur, assume or suffer to
exist Secured Debt which would otherwise be subject to the foregoing
restrictions in an aggregate amount which, together with all other Secured Debt
of the Company and its Restricted Subsidiaries which would otherwise be subject
to the foregoing restrictions (not including Secured Debt permitted under
clauses (a) through (n) above) and the aggregate value of the Sale and
Lease-Back Transactions (as defined in Section 5.08) in existence at such time
(not including Sale and Lease-Back Transactions the proceeds of which have been
or will be applied in accordance with clause (ii) of Section 5.08), does not at
the time exceed 10% of Shareowners’ Equity.

26

--------------------------------------------------------------------------------




     Section 5.08. Limitations on Sale and Lease-Back. The Company will not, and
will not permit any Restricted Subsidiary to, sell or transfer (except to the
Company or one or more Restricted Subsidiaries, or both) any Principal Property
owned by it and which has been in full operation for more than 180 days prior to
such sale or transfer with the intention (a) of taking back a lease on such
property,  except a lease for a temporary period (not exceeding 36 months) and
(b) that the use by the Company or such Restricted Subsidiary of such property
will be discontinued on or before the expiration of the term of such lease (any
such transaction being herein referred to as a “Sale and Lease-Back
Transaction”), unless:

     (i) the Company or such Restricted Subsidiary would be entitled, pursuant
to the provisions of Section 5.07 hereof, to incur Secured Debt equal in amount
to the amount realized or to be realized upon such sale or transfer secured by a
mortgage on the property to be leased without equally and ratably securing the
Loans; or

     (ii) the Company or a Restricted Subsidiary shall, within 180 days of the
effective date of any such transaction, apply an amount equal to the value of
the property so leased (x) to the retirement (other than any mandatory
retirement) of Consolidated Funded Debt or Debt then outstanding of the Company
or any Restricted Subsidiary that was Funded Debt at the time it was created
(other than Consolidated Funded Debt or such other Debt owned by the Company or
any Restricted Subsidiary) or (y) to the purchase of Principal Property having a
value at least equal to the value of such property; provided, however, that the
amount to be so applied pursuant to the preceding clause (x) or (y) shall be
reduced by (A) the principal amount of any Loans repaid within 180 days of the
effective date of any such transaction and (B) the principal amount of
Consolidated Funded Debt or Debt that was Funded Debt at the time it was created
(other than Loans) retired by the Company or a Restricted Subsidiary within 180
days of the effective date of any such transaction; or

     (iii) the Sale and Lease-Back Transaction involved was an industrial
revenue bond, pollution control bond or similar financing arrangement between
the Company or any Restricted Subsidiary and any Federal, State or municipal
government or other governmental body or agency.

     The term “value” shall mean, with respect to a Sale and Lease-Back
Transaction, as of any particular time, the amount equal to the greater of (x)
the net proceeds of the sale of the property leased pursuant to such Sale and
Lease-Back Transaction or (y) the fair value of such property at the time of
entering into such Sale and Lease-Back Transaction, as determined by the board
of directors of the Company (or a duly authorized committee thereof), in either
case divided first by the number of full years of the term of the lease and then
multiplied by the number of full years of such term remaining at the time of
determination, without regard to any renewal or extension options contained in
the lease.

     Section 5.09. Limitations on Change in Subsidiary Status. The Company may
designate any Subsidiary as an Unrestricted Subsidiary or as a Restricted
Subsidiary, subject to the provisions set forth below:

     (a) the Company will not permit any Subsidiary to be designated as an
Unrestricted Subsidiary unless at the time of such designation the Subsidiary so
designated does not own, directly or indirectly, any capital stock of any
Restricted Subsidiary or any Funded Debt or Secured Debt of the Company or any
Restricted Subsidiary;

     (b) the Company will not permit any Restricted Subsidiary to be designated
as, or otherwise to become, an Unrestricted Subsidiary unless immediately after
such Restricted Subsidiary becomes an Unrestricted Subsidiary, no Default shall
exist;

27

--------------------------------------------------------------------------------




     (c) the Company will not permit any Unrestricted Subsidiary to be
designated as a Restricted Subsidiary unless immediately after such Unrestricted
Subsidiary becomes a Restricted Subsidiary, no Default shall exist; and

     (d) promptly after the designation of any Subsidiary as an Unrestricted
Subsidiary or as a Restricted Subsidiary, there shall be filed with the Agent, a
certificate of a duly authorized officer of the Company stating that the
provisions of this Section 5.09 have been complied with in connection with such
designation.

ARTICLE 6
Defaults

     Section 6.01. Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

     (a) the Company shall fail to pay when due any principal of any Loan, or
shall fail to pay within 10 days of the due date thereof any interest on any
Loan, any fees or any other amount payable hereunder;

     (b) the Company shall fail to observe or perform any covenant or agreement
contained in Article 5 for 90 days after notice thereof has been given to the
Company by the Agent at the request of any Lender;

     (c) any representation or warranty made by the Company (i) in Article 4 or
(ii) pursuant to Section 3.02 on the date of the Borrowing shall prove to have
been incorrect in any material respect when made (or deemed made);

     (d) the Company or any of its Subsidiaries shall fail to pay the principal
of or interest on Material Debt when due, or within any applicable grace period,
in accordance with the instrument or agreement under which the same was created;

     (e) any event or condition shall occur (including failure to pay principal
or interest) which results in the acceleration of the maturity of Material Debt;

     (f) the entry of a decree or order for relief by a court having
jurisdiction in the premises in respect of the Company in an involuntary case
under the Federal bankruptcy laws, as now constituted or hereafter amended, or
any other applicable Federal or State bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or of any substantial part of
its property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
90 consecutive days; or

     (g) the commencement by the Company of a voluntary case under the Federal
bankruptcy laws, as now constituted or hereafter amended, or any other
applicable Federal or State bankruptcy, insolvency or other similar law, or the
consent by it to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of the Company or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company in furtherance of any such action;

then, and in every such event, the Agent shall (i) prior to the Closing Date, if
requested by Lenders having more than 50% in aggregate amount of the
Commitments, by notice to the Company terminate the Commitments and they shall
thereupon terminate and (ii) from and after the Closing Date, if requested by
Lenders holding more than 50% in aggregate principal amount of the Loans, by
notice to the Company declare the Loans (together with accrued interest thereon)
to be, and the Loans shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company; provided that in the case of any of the Events of
Default specified in clause (f) or (g) above, without any notice to the Company
or any other act by the Agent or the Lenders, the Commitments shall thereupon
terminate and the Loans (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Company.

28

--------------------------------------------------------------------------------




     Section 6.02. Notice of Default. The Agent shall give notice to the Company
under Section 6.01(b) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.

ARTICLE 7
The Agent

     Section 7.01. Appointment and Authorization. Each Lender irrevocably
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the Notes as are delegated to
the Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto. Anything herein to the contrary notwithstanding,
the Sole Lead Arranger, Sole Bookrunner, Syndication Agent or Co-Documentation
Agents listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent or a Lender hereunder.

     Section 7.02. Agent and Affiliates. (a) Citibank, N.A., in its capacity as
a Lender, shall have the same rights and powers under this Agreement as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Agent, and Citibank, N.A. and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Company or any Subsidiary or affiliate of the Company as if it were not the
Agent hereunder.

     (b) Each Lender understands that the Agent, acting in its individual
capacity, and its affiliates (collectively, the “Agent’s Group”) are engaged in
a wide range of financial services and businesses (including investment
management, financing, securities trading, corporate and investment banking and
research) (such services and businesses are collectively referred to in this
Section 7.03 as “Activities”) and may engage in the Activities with or on behalf
of one or more of the Company and its affiliates. Furthermore, the Agent’s Group
may, in undertaking the Activities, engage in trading in financial products or
undertake other investment businesses for its own account or on behalf of others
(including the Company and its affiliates and including holding, for its own
account or on behalf of others, equity, debt and similar positions in the
Company or its affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Company or its affiliates. Each Lender understands and agrees that
in engaging in the Activities, the Agent’s Group may receive or otherwise obtain
information concerning the Company and its affiliates (including information
concerning the ability of the Company to perform its obligations hereunder and
under the other Loan Documents) which information may not be available to any of
the Lenders that are not members of the Agent’s Group. None of the Agent nor any
member of the Agent’s Group shall have any duty to disclose to any Lender or use
on behalf of the Lenders, and shall not be liable for the failure to so disclose
or use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Company or any of its affiliates) or to account for any revenue or profits
obtained in connection with the Activities, except that the Agent shall deliver
or otherwise make available to each Lender such documents as are expressly
required by any Loan Document to be transmitted by the Agent to the Lenders.

29

--------------------------------------------------------------------------------




     (c) Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Company and its affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Agent being a member of the Agent’s Group, and that each member of the
Agent’s Group may undertake any Activities without further consultation with or
notification to any Lender. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Company or its affiliates (including information
concerning the ability of the Company to perform its obligations hereunder and
under the other Loan Documents) nor (iii) any other matter shall give rise to
any fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by the Agent or any member of the Agent’s
Group to any Lender including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Company or its
affiliates) or for its own account.

     Section 7.03. Action by Agent. The obligations of the Agent hereunder are
only those expressly set forth herein. Without limiting the generality of the
foregoing, the Agent shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

     Section 7.04. Consultation with Experts. The Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

     Section 7.05. Liability of Agent. Neither the Agent nor any of its
affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection herewith
(a) with the consent or at the request of the Required Lenders or, when
expressly required hereby, all the Lenders or (b) in the absence of its own
gross negligence or willful misconduct. Neither the Agent nor any of its
affiliates nor any of their respective directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or the Borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of the Company; (iii) the satisfaction of any
condition specified in Article 3, except receipt of items required to be
delivered to the Agent; or (iv) the validity, effectiveness or genuineness of
this Agreement, the Notes or any other instrument or writing furnished in
connection herewith. The Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile transmission or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.

     Section 7.06. Indemnification. Each Lender shall, ratably in accordance
with its Commitment, indemnify the Agent, its affiliates and their respective
directors, officers, agents and employees, to the extent acting on behalf of the
Agent and to the extent not reimbursed by the Company, against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct) that such indemnitees may suffer or incur in connection with
this Agreement or any action taken or omitted by such indemnitees hereunder or
thereunder.

30

--------------------------------------------------------------------------------




     Section 7.07. Non-Reliance on Agent and Other Lenders. (a) Each Lender
confirms to the Agent, each other Lender and each of their respective affiliates
that it (i) possesses (individually or through its affiliates) such knowledge
and experience in financial and business matters that it is capable, without
reliance on the Agent, any other Lender or any of their respective affiliates,
of evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (x) entering into this Agreement, (y)
making the Loan hereunder and (z) in taking or not taking actions hereunder,
(ii) is financially able to bear such risks and (iii) has determined that
entering into this Agreement and making the Loan hereunder is suitable and
appropriate for it.

     (b) Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Agreement.

     Section 7.08. Delegation of Duties. The Agent may perform any and all of
its duties and exercise any and all of its powers, rights and remedies under
this Agreement or any other Loan Document by or through any one or more
sub-agents appointed by it. The Agent and any such of its sub-agents may perform
any and all of its duties and exercise any and all of its powers, rights and
remedies by or through their respective affiliates. The exculpatory,
indemnification and other provisions set forth in this Article 7 and in Section
9.03 shall apply to any such sub-agent or affiliate (and to their respective
directors, officers, agents, or employees) as if they were named as the Agent.

     Section 7.09. Successor Agent. The Agent may resign at any time by giving
30 days’ notice thereof to the Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment, within 30 days after the
retiring Agent gives notice of resignation (such 30-day period, the “Lender
Appointment Period”), then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $50,000,000. Upon the
acceptance of its appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the rights
and duties of the retiring Agent. In addition and without any obligation on the
part of the retiring Agent to appoint, on behalf of the Lenders, a successor
Agent, the retiring Agent may at any time following the occurrence of an Agent
Resignation Event and upon or after the end of the Lender Appointment Period
notify the Company and the Lenders that no qualifying Person has accepted
appointment as successor Agent and the effective date of such retiring Agent’s
resignation, which effective date shall be no earlier than three Domestic
Business Days after the date of such notice. Upon the resignation effective date
established in such notice and regardless of whether a successor Agent has been
appointed and accepted such appointment, the retiring Agent’s resignation shall
nonetheless become effective and the retiring Agent shall be discharged from its
duties and obligations as Agent hereunder. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article 7 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent.

     Section 7.10. Agent’s Fee. The Company shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Company and the Agent.

31

--------------------------------------------------------------------------------




ARTICLE 8
Change in Circumstances

     Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If
on or prior to the first day of any Interest Period for any Euro-Dollar Loans:

     (a) the Agent determines that (i) deposits in dollars (in the applicable
amounts) are not generally available in the relevant market for such Interest
Period or (ii) reasonable means do not exist for ascertaining the Euro-Dollar
Rate, or

     (b) Lenders having 50% or more of the aggregate amount of the Commitments
advise the Agent that the London Interbank Offered Rate as determined by the
Agent will not adequately and fairly reflect the cost to such Lenders of funding
their Euro-Dollar Loans for such Interest Period,

the Agent shall forthwith give notice thereof to the Company and the Lenders,
whereupon until the Agent notifies the Company that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Lenders to
make Euro-Dollar Loans, or to continue or convert outstanding Loans as or into
Euro-Dollar Loans, shall be suspended and (ii) each outstanding Euro-Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto. Unless the Company notifies the Agent at
least two Domestic Business Days before the date of any Euro-Dollar Borrowing
for which the Notice of Borrowing has previously been given that it elects not
to borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.

     Section 8.02. Illegality. (a) If a Change in Law shall make it unlawful or
impossible for any Lender (or its Euro-Dollar Lending Office) to make, maintain
or fund its Euro-Dollar Loans and such Lender shall so notify the Agent, the
Agent shall forthwith give notice thereof to the other Lenders and the Company,
whereupon until such Lender notifies the Company and the Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Euro-Dollar Loans, or to convert outstanding Loans into
Euro-Dollar Loans or continue outstanding Loans as Euro-Dollar Loans, shall be
suspended. Before giving any notice to the Agent pursuant to this Section 8.02,
such Lender shall designate a different Euro-Dollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the sole
judgment of such Lender, be otherwise disadvantageous to such Lender.

     (b) If such notice is given, each Euro-Dollar Loan of such Lender then
outstanding shall be converted to a Base Rate Loan either (i) on the last day of
the then current Interest Period applicable to such Euro-Dollar Loan if such
Lender may lawfully continue to maintain and fund such Loan as a Euro-Dollar
Loan to such day or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan to
such day. Interest and principal on any such Base Rate Loan shall be payable on
the same dates as, and on a pro rata basis with, the interest and principal
payable on the related Euro-Dollar Loans of the other Lenders.

     Section 8.03. Increased Cost and Reduced Return. (a) If a Change in Law
shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any
such requirement included in an applicable Euro-Dollar Reserve Percentage),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (or its
Applicable Lending Office) or shall impose on any Lender (or its Applicable
Lending Office) or on the London interbank market any other condition affecting
its Euro-Dollar Loans, its Note or its obligation to make Euro-Dollar Loans and
the result of any of the foregoing is to increase the cost to such Lender (or
its Applicable Lending Office) of making or maintaining any Euro-Dollar Loan, or
to reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement or under its Note with respect
thereto, by an amount deemed by such Lender to be material, then, within 15 days
after demand by such Lender (with a copy to the Agent), the Company shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such increased cost or reduction.

32

--------------------------------------------------------------------------------




     (b) If any Lender shall have determined that a Change in Law has or would
have the effect of reducing the rate of return on capital of such Lender (or its
Parent) as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender (or its Parent) could have achieved but for such Change
in Law (taking into consideration its policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time,
within 15 days after demand by such Lender (with a copy to the Agent), the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or its Parent) for such reduction.

     (c) If a Change in Law shall subject any Lender to any taxes (other than
Taxes imposed on or with respect to any payment made by or on account of the
Company hereunder or under any Notes and Taxes described in clauses (a) through
(e) of the definition of Excluded Taxes) on its loans, loan principal,
commitments, or other obligations hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto, and the result shall be to increase
the cost to such Lender of making or maintaining any Euro-Dollar Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Company will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

     (d) Each Lender will promptly notify the Company and the Agent of any event
of which it has knowledge, occurring after the date hereof, which will entitle
such Lender to compensation pursuant to this Section 8.03 and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the sole judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate of any
Lender claiming compensation under this Section 8.03 and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, such Lender may use
any reasonable averaging and attribution methods. Notwithstanding the foregoing
subsections of this Section 8.03, the Company shall only be obligated to
compensate any Lender for any amount arising or accruing during (i) any time or
period commencing not more than 90 days prior to the date on which such Lender
notifies the Agent and the Company that it proposes to demand such compensation
and identifies to the Agent and the Company the statute, regulation or other
basis upon which the claimed compensation is or will be based and (ii) any time
or period during which, because of the retroactive application of such statute,
regulation or other such basis, such Lender did not know that such amount would
arise or accrue.

     (e) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 8.03 shall not constitute a waiver of such Lender’s
right to demand such compensation, as the case may be; provided that the Company
shall not be required to compensate a Lender pursuant to this Section 8.03 for
any increased costs or reductions incurred more than 90 days prior to the date
that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

     Section 8.04. Taxes. (a) Any and all payments by the Company to or for the
account of any Lender or the Agent hereunder or under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto (collectively, “Taxes”), except as required by
applicable law. If the Company or the Agent (the “Withholding Agent”) shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Agent, (i) if such Taxes are
Indemnified Taxes, the sum payable by the Company shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 8.04) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been required; (ii) such Withholding Agent shall
make such deductions; (iii) such Withholding Agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law; and (iv) if the Withholding Agent is the Company, such
Company shall furnish to the Agent, at its address referred to in Section 9.01,
the original or a certified copy of a receipt evidencing payment thereof or
other evidence satisfactory to the Agent.

33

--------------------------------------------------------------------------------




     (b) In addition, except to the extent attributable to a transfer under
Section 9.06, the Company agrees to pay any present or future stamp or
documentary Taxes and any other excise or property Taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (hereinafter referred to as “Other Taxes”).

     (c) The Company agrees to indemnify each Lender and the Agent for the full
amount of Indemnified Taxes or Other Taxes (including, without limitation, any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.04) paid by such Lender or the Agent (as
the case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto; provided, the Company shall not be
obligated to indemnify any party hereunder pursuant to this Section 8.04 for
penalties, interest or similar liabilities arising therefrom or with respect
thereto to the extent such penalties, interest or similar liabilities are
attributable to the gross negligence or willful misconduct by such party. This
indemnification shall be paid within 15 days after such Lender or the Agent (as
the case may be) makes written demand therefor.

     (d) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Agent, at the time or times reasonably requested
by the Company or the Agent, such properly completed and executed documentation
reasonably requested by the Company or the Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Company or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Agent as will enable the Company or the Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 8.04(e), (f), (g) and (h) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

     (e) Without limiting the foregoing, at the times indicated herein, each
Lender organized under the laws of a jurisdiction outside the United States
shall provide the Company and the Agent with duly and accurately executed
originals of Internal Revenue Service form W-8BEN, W-8IMY (accompanied by a form
W-8ECI, W-8BEN, W-9 and other certification documents from each beneficial
owner, as applicable) or W-8ECI (in each case accompanied by any statements
which may be required under applicable Treasury regulations), as appropriate, or
any successor form prescribed by the Internal Revenue Service, certifying that
such Lender is entitled to receive payments under this Agreement (i) without
deduction or withholding of any United States federal income Taxes or (ii)
subject to a reduced rate of United States federal withholding Tax, unless, in
each case of clause (i) and (ii) of this Section 8.04(e), an event (including,
without limitation, any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
such forms inapplicable or which would prevent the Lender from duly completing
and delivering any such form with respect to it and the Lender advises the
Company and the Agent that it is not capable of receiving payments without any
deduction or withholding of such Taxes. Such forms shall be provided (x) on or
prior to the date of the Lender’s execution and delivery of this Agreement in
the case of each Lender listed on the signature pages hereof, and on or prior to
the date on which it becomes a Lender in the case of each other Lender and (y)
on or before the date that such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form so delivered
by the Lender. If the form provided by a Lender at the time such Lender first
becomes a party to this Agreement indicates a United States interest withholding
Tax rate in excess of zero or if at such time such Lender is otherwise subject
to a United States interest withholding Tax rate in excess of zero, United
States withholding Tax at such rate shall be considered “Excluded Taxes”, except
to the extent the assignor of such Lender was entitled, at the time of such
assignment, to receive additional amounts from the Company with respect to such
withholding Taxes pursuant to Section 8.04(a). In addition, to the extent that
for reasons other than a change of treaty, law or regulation any Lender becomes
subject to an increased rate of United States interest withholding Tax while it
is a party to this Agreement, United States withholding Tax at such increased
rate shall be considered “Excluded Taxes”.

34

--------------------------------------------------------------------------------




     (f) Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Company
and the Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company or the Agent), duly and accurately executed originals of Internal
Revenue Service form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is not subject to U.S. Federal backup
withholding Tax. For the avoidance of doubt, such Tax is an “Excluded Taxes”.

     (g) If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Company and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company or the Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this Section 8.04(g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement, whether
or not included in the definition of FATCA.

     (h) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the Agent
in writing of its legal inability to do so.

     (i) For any period with respect to which a Lender organized under the laws
of a jurisdiction outside the United States has failed to provide the Company
and the Agent with the appropriate form pursuant to Section 8.04(e) (unless such
failure is excused by the terms of Section 8.04(e)), such Lender shall not be
entitled to indemnification under Section 8.04(a) or 8.04(c) with respect to
Taxes imposed by the United States; provided that if a Lender, which is
otherwise exempt from or subject to a reduced rate of withholding Tax, becomes
subject to Taxes because of its failure to deliver a form required hereunder,
the Company shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

35

--------------------------------------------------------------------------------




     (j) Each Lender shall severally indemnify the Agent for any Taxes and
Excluded Taxes (but only to the extent that the Company has not already
indemnified the Agent for such Taxes and Excluded Taxes and without limiting the
obligation, if any, of the Company to do so), in each case attributable to such
Lender that are paid or payable by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto.
This indemnification shall be made within 15 days from the date the Agent makes
demand therefor.

     (k) Each party’s obligations under this Section 8.04 shall survive any
assignment of rights by, or the replacement of, a Lender, the resignation or
replacement of the Agent, the termination of the Commitments and the repayment,
satisfaction or discharge of all other obligations under any Loan Document,
subject to Section 8.03(d).

     (l) If the Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 8.04, it shall pay over such refund
to Company (but only to the extent of indemnity payments made, or additional
amounts paid, by the Company under this Section 8.04 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
with respect to such refund of the Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Company, upon the request of the
Agent or such Lender, agrees to repay the amount paid over to the Company (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This Section
8.04(l) shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Company or any other Person.

     Section 8.05. Base Rate Loans Substituted for Affected Euro-Dollar Loans.
If (a) the obligation of any Lender to make, or to continue or convert
outstanding Loans as or to, Euro-Dollar Loans has been suspended pursuant to
Section 8.02 or (b) any Lender has demanded compensation under Section 8.03 or
8.04 with respect to its Euro-Dollar Loans and the Company shall, by at least
five Euro-Dollar Business Days’ prior notice to such Lender through the Agent,
have elected that the provisions of this Section 8.05 shall apply to such
Lender, then, all Loans which would otherwise be made by such Lender as (or
continued as or converted to) Euro-Dollar Loans shall be made instead as Base
Rate Loans (on which interest and principal shall be payable contemporaneously
with the related Euro-Dollar Loans of the other Lenders). If such Lender
notifies the Company that the circumstances giving rise to such suspension or
demand for compensation no longer exist, the principal amount of each such Base
Rate Loan shall be converted into a Euro-Dollar Loan on the first day of the
next succeeding Interest Period applicable to the related Euro-Dollar Loans of
the other Lenders.

     Section 8.06. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 8.03, or if the Company is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 8.04, then such Lender will designate
a different Applicable Lending Office for funding or booking its Loans hereunder
or assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
8.03 or Section 8.04, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

36

--------------------------------------------------------------------------------




     (b) If any Lender requests compensation under Section 8.03, or if the
Company is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 8.04,
or if any Lender invokes Section 8.02, or if any Lender shall refuse to consent
to any waiver, amendment or other modification that would otherwise require such
Lender’s consent but to which the Required Lenders have consented, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.06), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) in the case of any such assignment
to a Person that is not a Lender, the Company shall have received the prior
written consent of the Agent, which consent shall not unreasonably be withheld
and (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company or the
relevant Company (in the case of all other amounts).

ARTICLE 9
Miscellaneous

     Section 9.01. Notices. (a) All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, telex,
facsimile transmission or similar writing) and shall be given to such party: (x)
in the case of the Company or the Agent, at its address, facsimile number or
telex number set forth on the signature pages hereof, (y) in the case of any
Lender, at its address, facsimile number or telex number set forth in its
Administrative Questionnaire or (z) in the case of any party, such other
address, facsimile number or telex number as such party may hereafter specify
for the purpose by notice to the Agent and the Company. Each such notice,
request or other communication shall be effective (i) if given by telex, when
such telex is transmitted to the telex number specified in this Section 9.01 and
the appropriate answerback is received, (ii) if given by facsimile transmission,
when transmitted to the facsimile number specified in this Section 9.01 and
confirmation of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section 9.01; provided that notices to the Agent
under Article 2 or Article 8 shall not be effective until received.

     (b) Notwithstanding Section 9.01(a) above (unless the Agent requests that
the provisions of Section 9.01(a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Company shall deliver all
Approved Electronic Communications to the Agent by properly transmitting such
Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Agent to oploanswebadmin@citigroup.com or such other
electronic mail address (or similar means of electronic delivery) as the Agent
may notify to the Company. Nothing in this Section 9.01(b) shall prejudice the
right of the Agent or any Lender to deliver any Approved Electronic
Communication to the Company in any manner authorized in this Agreement or to
request that the Company effect delivery in such manner. For purposes of this
Agreement, “Approved Electronic Communications” means each Communication that
the Company is obligated to, or otherwise chooses to, provide to the Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by the Company to the Agent and
without limiting or otherwise affecting either the Agent’s right to effect
delivery of such Communication by posting such Communication to the Platform or
the protections afforded hereby to the Agent in connection with any such
posting, “Approved Electronic Communication” shall exclude (i) any Notice of
Borrowing, notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.10 and Section 2.11 and any other notice relating to the payment of
any principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article 3 or any
other condition to the Borrowing or any condition precedent to the effectiveness
of this Agreement.

37

--------------------------------------------------------------------------------




     (c) Each of the Lenders and the Company agree that the Agent may, but shall
not be obligated to, make the Approved Electronic Communications available to
the Lenders by posting such Approved Electronic Communications on IntraLinks,
SyndTrak or a substantially similar electronic platform chosen by the Agent to
be its electronic transmission system (the “Platform”). Although the Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Agent from time to time
(including, as of the Effective Date, a dual firewall and a User ID/Password
Authorization System) and the Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and the Company
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and the Company hereby approves distribution of the Approved
Electronic Communications through the Platform and understands and assumes the
risks of such distribution.

     (d) THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. NONE OF THE AGENT NOR ANY OTHER MEMBER OF THE
AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY
LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM.

     (e) Each of the Lenders and the Company agree that the Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Approved Electronic Communications on the Platform in accordance with the
Agent’s generally-applicable document retention procedures and policies.

     Section 9.02. No Waivers. No failure or delay by the Agent or any Lender in
exercising any right, power or privilege hereunder or under any Note shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

38

--------------------------------------------------------------------------------




     Section 9.03. Expenses; Indemnification. (a) The Company shall pay (i) all
reasonable out-of-pocket expenses of the Agent, including fees and disbursements
of special counsel for the Agent, in connection with the preparation and
administration of this Agreement, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder and (ii) if an
Event of Default occurs, all reasonable out-of-pocket expenses incurred by the
Agent and each Lender, including (without duplication) the fees and
disbursements of outside counsel and the allocated cost of inside counsel, in
connection with such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom.

     (b) The Company agrees to indemnify the Agent and each Lender, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened
relating to or arising out of this Agreement or any actual or proposed use of
any proceeds of any Loans hereunder; provided that no Indemnitee shall have the
right to be indemnified hereunder for such Indemnitee’s own gross negligence,
willful misconduct or material breach by such Indemnitee of any obligations
hereunder, in each case as determined by a court of competent jurisdiction. The
Company shall not be liable for any compromise or settlement entered into by an
indemnified person without its consent, which consent shall not be unreasonably
withheld. Promptly after the receipt by the indemnified person of notice of its
involvement in any investigative, administrative or judicial proceeding, such
indemnified person shall, if a claim in respect thereof is to be made against
the Company under this indemnification, notify the Company in writing of such
involvement, unless prohibited by applicable law or regulations or if requested
by any governmental agency or other regulatory authority (including any
self-regulatory organization having, or claiming to have jurisdiction), but
failure so to notify the Company shall not relieve the Company from any
liability which it may otherwise have to the indemnified person under this
indemnification except to the extent that the Company actually suffers prejudice
as a result of such failure.

     Section 9.04. Sharing of Set-offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due with
respect to the Loan held by it which is greater than the proportion received by
any other Lender in respect of the aggregate amount of principal and interest
then due with respect to the Loan held by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loans held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans held by the Lenders shall be
shared by the Lenders pro rata; provided that nothing in this Section 9.04 shall
impair the right of any Lender to exercise any right of set-off or counterclaim
it may have and to apply the amount subject to such exercise to the payment of
indebtedness of the Company other than its indebtedness hereunder. The Company
agrees, to the fullest extent it may effectively do so under applicable law,
that any holder of a participation in a Loan, if acquired pursuant to the
foregoing arrangements or if the Company has otherwise received notice of the
granting of such participation, may exercise rights of set-off or counterclaim
and other rights with respect to such participation as fully as if such holder
of a participation were a direct creditor of the Company in the amount of such
participation.

     Section 9.05. Amendments and Waivers. Any provision of this Agreement or
the Notes may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Company and the Required Lenders (and, if the
rights or duties of the Agent are affected thereby, by the Agent); provided that
no such amendment or waiver shall (a) unless signed by each Lender affected by
such amendment or waiver, (i) increase or decrease the Commitment of any Lender
(except for a ratable decrease in the Commitments of all Lenders) or subject any
Lender to any additional obligation, (ii) reduce the principal of or rate of
interest on any Loan, or any fees hereunder or (iii) postpone the date fixed for
any payment of principal of or interest on any Loan or any fees hereunder or for
the termination of any Commitment or (b) unless signed by all Lenders, change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Loans, or the number of Lenders which shall be required for the Lenders or
any of them to take any action under this Section 9.05 or any other provision of
this Agreement.

39

--------------------------------------------------------------------------------




     Section 9.06. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Company may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders.

     (b) Any Lender may at any time grant to one or more banks or other
institutions (each a “Participant”) participating interests in its Commitment,
including all or a portion of its Loan at the time owing to it. In the event of
any such grant by a Lender of a participating interest to a Participant, whether
or not upon notice to the Company and the Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Company
and the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which any Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Company hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Lender will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii) or (iii) of Section 9.05 without the consent of
the Participant. The Company agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
8 with respect to its participating interest; provided the Participant complies
with the obligations of Sections 8.04(d), (e), (f), (g) and (h) as if it were a
Lender (it being understood that the documentation required shall be delivered
to the selling Lender and, if required by law for reduced withholding, copies
shall be delivered to the Company and the Agent). An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b). Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or, if
different, under Sections 871(h) or 881(c) of the Internal Revenue Code. The
entries in the Participant Register shall be conclusive absent clearly
demonstrable error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

     (c) Any Lender may at any time assign to one or more banks or other
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $5,000,000) of its rights and obligations
under this Agreement and its Note, and such Assignee shall assume such rights
and obligations, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit B hereto executed by such Assignee and such
transferor Lender, with (and subject to) the consent of the Agent and (so long
as no Event of Default exists) of the Company, such consents of the Company and
the Agent not to be unreasonably withheld; provided that, (i) if an Assignee is
an Approved Fund, an affiliate of such transferor Lender or was a Lender
immediately before such assignment, no consent of the Company shall be required
and (ii) the Company shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Agent within ten
Domestic Business Days after having received notice thereof. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such instrument of assumption, and the transferor
Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required. Upon
the consummation of any assignment pursuant to this subsection (c), the Agent
shall record in the Register the information relating to such assignment, and
the transferor Lender, the Agent and the Company shall make appropriate
arrangements so that, if the underlying Note is outstanding, a new Note is
issued to the Assignee. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. In connection with any such assignment, the transferor Lender shall
pay to the Agent an administrative fee for processing such assignment in the
amount of $3,500. If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Company and
the Agent certification as to exemption from deduction or withholding of any
United States federal income Taxes in accordance with Section 8.04. The Agent,
acting solely for this purpose as a non-fiduciary agent of the Company, shall
maintain at one of its offices in New York a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Company, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

40

--------------------------------------------------------------------------------




     (d) Any Lender may at any time assign all or any portion of its rights
under this Agreement and its Note to a Federal Reserve Bank. No such assignment
shall release the transferor Lender from its obligations hereunder.

     (e) No Assignee, Participant or other transferee of any Lender’s rights
shall be entitled to receive any greater payment under Section 8.03 or 8.04 than
such Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Company’s prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Lender to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

     Section 9.07. Designated Lenders. (a) Subject to the provisions of this
subsection (a), any Lender may at any time designate an Eligible Designee to
provide all or a portion of the Loans to be made by such Lender pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Agent consent thereto (which consents shall not be unreasonably
withheld). When a Lender and its Eligible Designee shall have signed an
agreement substantially in the form of Exhibit C hereto (a “Designation
Agreement”) and the Company and the Agent shall have signed their respective
consents thereto, such Eligible Designee shall become a Designated Lender for
purposes of this Agreement. The Designating Lender shall thereafter have the
right to permit such Designated Lender to provide all or a portion of the Loan
to be made by such Designating Lender pursuant to Section 2.01, and the making
of such Loans or portion thereof shall satisfy the obligation of the Designating
Lender to the same extent, and as if, such Loans or portion thereof were made by
the Designating Lender. As to any Loans or portion thereof made by it, each
Designated Lender shall have all the rights that a Lender making such Loans or
portion thereof would have had under this Agreement and otherwise; provided that
(x) its voting rights under this Agreement shall be exercised solely by its
Designating Lender and (y) its Designating Lender shall remain solely
responsible to the other parties hereto for the performance of such Designated
Lender’s obligations under this Agreement, including its obligations in respect
of the Loans or portion thereof made by it. No additional Note shall be required
to evidence the Loans or portion thereof made by a Designated Lender; and the
Designating Lender shall be deemed to hold its Note as agent for its Designated
Lender to the extent of the Loans or portion thereof funded by such Designated
Lender. Each Designating Lender shall act as administrative agent for its
Designated Lender and give and receive notices and other communications on its
behalf. Any payments for the account of any Designated Lender shall be paid to
its Designating Lender as administrative agent for such Designated Lender and
neither the Company nor the Agent shall be responsible for any Designating
Lender’s application of such payments. In addition, any Designated Lender may,
with notice to (but without the prior written consent of) the Company and the
Agent, (i) assign all or portions of its interest in any Loans to its
Designating Lender or to any financial institutions consented to by the Company
and the Agent that provide liquidity and/or credit facilities to or for the
account of such Designated Lender to support the funding of Loans or portions
thereof made by it and (ii) disclose on a confidential basis pursuant to a
confidentiality agreement satisfactory in form and substance to the Company any
non-public information relating to its Loans or portions thereof to any rating
agency, commercial paper dealer or provider of any guarantee, surety, credit or
liquidity enhancement to such Designated Lender.

41

--------------------------------------------------------------------------------




     (b) Each party to this Agreement agrees that it will not institute against,
or join any other person in instituting against, any Designated Lender any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Lender is paid in full. The
Designating Lender for each Designated Lender agrees to indemnify, save, and
hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This subsection (b) shall survive the termination of this
Agreement.

     (c) Each Lender that designates a Designated Lender to provide all or a
portion of the Loan to be made by such Lender pursuant to this Agreement shall,
acting solely for this purpose as a non-fiduciary agent of the Company, maintain
a register on which it enters the name and address of each Designated Lender and
the principal amounts (and stated interest) of each Designated Lender’s interest
in the Loan or other obligations under the Loan Documents (the “Designated
Lender Register”); provided that no Lender shall have any obligation to disclose
all or any portion of the Designated Lender Register to any Person (including
the identity of any Designated Lender or any information relating to a
Designated Lender’s interest in any commitment, loan, or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or, if
different, under Section 871(h) or 881(c) of the Internal Revenue Code. The
entries in the Designated Lender Register shall be conclusive absent clearly
demonstrable error, and such Lender shall treat each Person whose name is
recorded in the Designated Lender Register as the owner of such Loan for all
purposes of this Agreement notwithstanding any notice to the contrary.

     Section 9.08. Collateral. Each of the Lenders represents to the Agent and
each of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

     Section 9.09. Governing Law; Submission to Jurisdiction. (a) This Agreement
and each Note shall be governed by and construed in accordance with the laws of
the State of New York; provided that each of (i) the interpretation of the
definition of Acquired Entity Material Adverse Effect and the determination of
whether there shall have occurred an Acquired Entity Material Adverse Effect and
(ii) the determination of whether the Acquisition has been consummated as
contemplated by the Acquisition Agreement, shall be determined in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of laws that would result in the application of the laws of another
jurisdiction.

42

--------------------------------------------------------------------------------




     (b) The Company hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City, for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.

     (c) The Company irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.

     Section 9.10. Counterparts; Integration. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and, except as expressly provided in the Commitment Letter or in
the Fee Letter, supersedes any and all prior agreements and understandings, oral
or written, relating to the subject matter hereof.

     Section 9.11. Waiver of Jury Trial. EACH OF THE COMPANY, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

     Section 9.12. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to their and their affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.12 (in the case of
the following clauses (i) and (ii)), (i) to any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 9.12) or (iii) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issues with respect to such Lender, (g) with the consent
of the Company or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 9.12 or (ii)
becomes available to the Agent or any Lender on a non-confidential basis from a
source other than the Company. For the purposes of this Section 9.12,
“Information” means all information received directly or indirectly from the
Company relating to the Company, the Acquired Entity or their respective
businesses, other than any such information that is available to the Agent or
any Lender on a non-confidential basis prior to disclosure by the Company.

43

--------------------------------------------------------------------------------




     Section 9.13. USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Company that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender to
identify the Company in accordance with the Patriot Act.

     Section 9.14. No Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its affiliates’
understanding that (i)(A) the arranging and other services regarding this
Agreement provided by the Agent, the Arranger and the Lenders (as used in this
paragraph “Agent and Lender Parties”) are arm’slength commercial transactions
between the Company and its affiliates, on the one hand, and the Agent and
Lender Parties, on the other hand, (B) the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (C) the Company is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) each of the Agent and Lender Parties is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Company or any of its affiliates, or any
other Person and (B) none of the Agent and Lender Parties has any obligation to
the Company or any of its affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agent and Lender Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its affiliates, and
none of the Agent, the Agent and Lender Parties has any obligation to disclose
any of such interests to the Company or any of its affiliates. To the fullest
extent permitted by law, the Company hereby waives and releases any claims that
it may have against the Agent and Lender Parties with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

44

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

ROCKWELL COLLINS, INC. By:   Name:   Title:   Address: Attention:     Telecopy:


--------------------------------------------------------------------------------




CITIBANK, N.A., as Agent and as Lender By:   Name: [•]   Title: [•]   Address:
[•]   Attention:     [•] Telecopy: [•]


--------------------------------------------------------------------------------




[INSERT BANK NAME]   By: Name:        Title:   If second signature is required:
  By: Name: Title:


--------------------------------------------------------------------------------




SCHEDULE 1.01

COMMITMENT SCHEDULE

 Institution Commitment  Citibank, N.A. $225,000,000  JPMorgan Chase Bank, N.A.
$135,000,000  Bank of America, N.A. $135,000,000  Wells Fargo Bank, N.A.
$135,000,000  Crédit Agricole Corporate & Investment Bank $54,000,000  Mizuho
Bank, Ltd. $54,000,000  The Bank of New York Mellon $54,000,000  U.S. Bank
National Association $54,000,000  KBCM Bridge LLC $27,000,000  The Bank of
Tokyo-Mitsubishi UFJ, Ltd. $27,000,000  Total $900,000,000


--------------------------------------------------------------------------------




SCHEDULE 2.01

PRICING SCHEDULE

Level I
  Level II Level III Applicable Applicable Applicable Applicable Applicable
Applicable Days from Euro- Base Rate Euro- Base Rate Euro- Base Rate the Closing
Dollar Margin Dollar Margin Dollar Margin Date Margin Margin   Margin 0-89
0.875% - 1.00% - 1.125% 0.125% 90-179 1.125% 0.125% 1.25% 0.25% 1.375% 0.375%
180-269 1.375% 0.375% 1.50% 0.50% 1.625% 0.625% 270-364 1.625% 0.625% 1.75%
0.75% 1.875% 0.875%


     For purposes of this Pricing Schedule, the following terms have the
following meanings:

     “Level I Pricing” applies on any day if on such day the Company’s unsecured
long-term debt securities are rated A or higher by S&P or A2 or higher by
Moody’s.

     “Level II Pricing” applies on any day if on such day Level I Pricing does
not apply and the Company’s unsecured long-term debt securities are rated A- by
S&P or A3 by Moody’s.

     “Level III Pricing” applies on any day if no lower Pricing Level applies on
such day.

     “Moody’s” means Moody’s Investors Service, Inc. and its successors.

     “Pricing Level” refers to the determination of which of Level I Pricing,
Level II Pricing or Level III Pricing applies. Level I Pricing is the lowest
Pricing Level and Level III Pricing the highest.

     “S&P” means Standard & Poor’s Ratings Services and its successors.

     The credit ratings to be utilized for purposes of this Pricing Schedule are
those assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The credit ratings in effect
on any day are those in effect at the close of business on such day. If the
Company is split-rated and the ratings differential is one notch, the higher of
the two ratings will apply (e.g., A/A3 results in Level I Pricing). If the
Company is split-rated and the ratings differential is more than one notch, the
average of the two ratings (or the higher of two intermediate ratings) shall be
used (e.g., A/Baa1 results in Level II Pricing, as does A/Baa2). If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this Pricing Schedule to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the rating
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.

--------------------------------------------------------------------------------




EXHIBIT A

NOTE

     New York, New York

     __________ __ , 20__

     For value received, Rockwell Collins, Inc., a Delaware corporation (the
“Company”), promises to pay to (the “Lender”), for the account of its Applicable
Lending Office, or to its registered Assignee, the unpaid principal amount of
each Loan made by the Lender to the Company pursuant to the Credit Agreement
referred to below on the Maturity Date provided for in the Credit Agreement. The
Company promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Credit Agreement.
All such payments of principal and interest shall be made in lawful money of the
United States in Federal or other immediately available funds at the office of
Citibank, N.A., 390 Greenwich Street, New York, NY 10013.

     All Loans made by the Lender, the respective types and maturities thereof
and all repayments of the principal thereof shall be recorded by the Lender and,
if the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make, or any error in
making, any such recordation or endorsement shall not affect the obligations of
the Company hereunder or under the Credit Agreement.

     This note is one of the Notes referred to in the Bridge Credit Agreement
dated as of September 24, 2013, among the Company, the Lenders party thereto and
Citibank, N.A., as Agent (as the same may be amended from time to time, the
“Credit Agreement”). Terms defined in the Credit Agreement are used herein with
the same meanings. Reference is made to the Credit Agreement for provisions for
the prepayment hereof and the acceleration of the maturity hereof.

ROCKWELL COLLINS, INC.     By:        


A-1

--------------------------------------------------------------------------------




Note (contd.)

LOANS AND PAYMENTS OF PRINCIPAL

Date Amount of
Loan Type of
Loan Amount of
Principal
Repaid Maturity
Date Notation
Made By  
 


A-2

--------------------------------------------------------------------------------




EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT

     AGREEMENT dated as of _________, ____ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), ROCKWELL COLLINS, INC. (the “Company”) and
CITIBANK, N.A., as Agent (the “Agent”).

W I T N E S S E T H

     WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates
to the Bridge Credit Agreement dated as of September 24, 2013, among the
Company, the Assignor and the other Lenders party thereto and the Agent (as the
same may be amended from time to time, the “Credit Agreement”);

     [WHEREAS, as provided under the Credit Agreement, the Assignor has a
Commitment to make a Loan on the Closing Date to the Company in an aggregate
principal amount not to exceed $__________;]1

     [WHEREAS, a Loan made to the Company by the Assignor under the Credit
Agreement in the aggregate principal amount of $__________are outstanding at the
date hereof; and]2

     WHEREAS, the Assignor proposes to assign to the Assignee all of the rights
of the Assignor under the Credit Agreement in respect of a portion of its
[Commitment][Loan] thereunder in an amount equal to $__________ (the “Assigned
Amount”), [together with a corresponding portion of its outstanding Loan,] and
the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

     SECTION 1. Definitions. All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.

     SECTION 2. Assignment. The Assignor hereby assigns and sells to the
Assignee all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Amount, and the Assignee hereby accepts such assignment
from the Assignor and assumes all of the obligations of the Assignor under the
Credit Agreement to the extent of the Assigned Amount [, including the purchase
from the Assignor of the corresponding portion of its outstanding Loan at the
date hereof]. Upon the execution and delivery hereof by the Assignor, the
Assignee, the Company and the Agent and the payment of the amounts specified in
Section 3 required to be paid on the date hereof, (a) the Assignee shall, as of
the date hereof, succeed to the rights and be obligated to perform the
obligations of a Lender under the Credit Agreement with a [Commitment][Loan] in
an amount equal to the Assigned Amount [and acquire the rights of the Assignor
with respect to a corresponding portion of its outstanding Loan]; and (b) the
[Commitment][Loan] of the Assignor shall, as of the date hereof, be reduced by a
like amount and the Assignor released from its obligations under the Credit
Agreement to the extent such obligations have been assumed by the Assignee. The
assignment provided for herein shall be without recourse to the Assignor.

____________________

     1 Insert for assignment of Commitments prior to the Closing Date.

     2 Insert for assignment of Loans after the Closing Date.

B-1

--------------------------------------------------------------------------------




     SECTION 3. Payments. As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in Federal funds the amount heretofore agreed between them.* It is
understood that any fees accrued to the date hereof are for the account of the
Assignor and such fees accruing from and including the date hereof with respect
to the Assigned Amount are for the account of the Assignee. Each of the Assignor
and the Assignee hereby agrees that if it receives any amount under the Credit
Agreement which is for the account of the other party hereto, it shall receive
the same for the account of such other party to the extent of such other party’s
interest therein and shall promptly pay the same to such other party.

     SECTION 4. Consent of the Company and the Agent. This Agreement is
conditioned upon the consent of the Agent and the Company to the extent required
pursuant to Section 9.06(c) of the Credit Agreement. The execution of this
Agreement by the Agent and the Company (if applicable) is evidence of this
consent.

     SECTION 5. Note. Pursuant to Section 9.06(c) of the Credit Agreement, the
Company agrees, if requested by the Assignee, to execute and deliver a Note
payable to the Assignee or its registered assignee to evidence the assignment
and assumption provided for herein.

     SECTION 6. Non-Reliance on Assignor. The Assignor makes no representation
or warranty in connection with, and shall have no responsibility with respect
to, the solvency, financial condition, or statements of the Company, or the
validity and enforceability of the obligations of the Company in respect of the
Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Company.

     SECTION 7. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

     SECTION 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

[ASSIGNOR]   By:        

____________________


     * Amount should combine principal together with accrued interest and
breakage compensation, if any, to be paid by Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

B-2

--------------------------------------------------------------------------------




Title:     [ASSIGNEE]   By: Title:       [CITIBANK, N.A., as Agent] By: Title:
       [ROCKWELL COLLINS, INC.]   By:        Title: ]          


B-3

--------------------------------------------------------------------------------




EXHIBIT C

DESIGNATION AGREEMENT

dated as of ____________, 201_

     Reference is made to the Bridge Credit Agreement dated as of September 24,
2013 (as amended from time to time, the “Credit Agreement”), among Rockwell
Collins, Inc., a Delaware corporation (the “Company”), the Lenders party thereto
and Citibank, N.A., as Agent (the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

     _________________ (the “Designator”) and ________________ (the “Designee”)
agree as follows:

     1. The Designator designates the Designee as its Designated Lenders under
the Credit Agreement and the Designee accepts such designation.

     2. The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of the Company or the
performance or observance by the Company of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

     3. The Designee (a) confirms that it is an Eligible Designee; (b) appoints
and authorizes the Designator as its administrative agent and attorney-in-fact
and grants the Designator an irrevocable power of attorney to receive payments
made for the benefit of the Designee under the Credit Agreement and to deliver
and receive all communications and notices under the Credit Agreement, if any,
that the Designee is obligated to deliver or has the right to receive
thereunder; (c) acknowledges that the Designator retains the sole right and
responsibility to vote under the Credit Agreement, including, without
limitation, the right to approve any amendment or waiver of any provision of the
Credit Agreement; and (d) agrees that the Designee shall be bound by all such
votes, approvals, amendments and waivers and all other agreements of the
Designator pursuant to or in connection with the Credit Agreement, all subject
to Section 9.05 of the Credit Agreement.

     4. The Designee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Article 4 or delivered pursuant to Article 5 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement and (b) agrees
that it will, independently and without reliance upon the Agent, the Designator
or any other Lenders and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action it may be permitted to take under the Credit
Agreement.

     5. Following the execution of this Designation Agreement by the Designator
and the Designee and the consent hereto by the Company, it will be delivered to
the Agent for its consent. This Designation Agreement shall become effective
when the Agent consents hereto or on any later date specified on the signature
page hereof.

     6. Upon the effectiveness hereof, the Designee shall have the right to make
the Loan or portions thereof as a Lender pursuant to Section 2.01 of the Credit
Agreement and the rights of a Lender related thereto. The making of any such
Loan or portions thereof by the Designee shall satisfy the obligations of the
Designator under the Credit Agreement to the same extent, and as if, such Loan
or portions thereof were made by the Designator.

     7. This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have caused this Designation Agreement to
be executed by their respective officers hereunto duly authorized, as of the
date first above written.

Effective Date: ________________

[NAME OF DESIGNATOR]     By:       Name:   Title:     [NAME OF DESIGNEE]     By:
Name: Title:


--------------------------------------------------------------------------------




     The undersigned consent to the foregoing designation.

ROCKWELL COLLINS, INC.     By:       Name:   Title:     CITIBANK, N.A., as Agent
    By: Name: Title:


--------------------------------------------------------------------------------